UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 12-31-2012 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT DECEMBER 31, 2012 VP Balanced Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Notes to Financial Statements 28 Financial Highlights 33 Report of Independent Registered Public Accounting Firm 34 Management 35 Additional Information 38 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Scott Wittman, Chief Investment Officer, Asset Allocation and Quantitative Equity Central Bank Action Fueled Stock Investor Optimism Despite generally sluggish economic growth, ongoing problems in Europe, and mounting U.S. political uncertainty (stemming first from the presidential election and then from the year-end “fiscal cliff” of federal tax hikes and spending cuts), the major U.S. stock benchmarks advanced strongly for the 12-month period ended December 31, 2012. Investors generally overlooked the lackluster economic data and the instability in the eurozone. Instead, they focused on continued-healthy corporate earnings and unprecedented central bank intervention around the world. Responding to slow growth and high unemployment, the Federal Reserve (the Fed) in September announced its third and most aggressive quantitative easing program (QE3), which has the Fed purchasing $40 billion of mortgage-backed securities (MBS) each month until the economy and unemployment rate improve. The Fed expanded QE3 in December to include $45 billion in monthly Treasury purchases. Meanwhile, the European Central Bank (ECB) launched several programs to help the eurozone’s troubled banks and financially strapped member nations. The Bank of Japan also took action with an asset purchase program, while the People’s Bank of China eased its reserve requirements for commercial lenders. Overall, this widespread central bank intervention, combined with generally strong corporate earnings and fundamentals, generated optimism among investors, which encouraged investment in riskier asset classes. And although the fiscal cliff debate caused the stock market to struggle late in the year, news of a last-minute deal triggered a final-day rally to close out 2012. Demand for Yield Drove Fixed-Income Returns The broad U.S. bond market also gained ground during the period, but there was wide disparity in sector returns. The Fed’s stimulus efforts helped keep yields on Treasuries and other government-related securities unusually low, so investors seeking yield turned to the credit-related sectors. Investment-grade corporate bonds posted strong gains, sharply outpacing Treasuries, agencies, and MBS—and the broad investment-grade bond market. High-yield corporate bonds performed even better, as investor demand for yield was robust and credit fundamentals remained solid. U.S. Market Returns For the 12 months ended December 31, 2012 U.S. Stock Indices Barclays U.S. Bond Market Indices Russell 1000 Index (large-cap) 16.42% Corporate (investment-grade) 9.82% Russell Midcap Index 17.28% Aggregate (multi-sector) 4.21% Russell 2000 Index (small-cap) 16.35% MBS (mortgage-backed securities) 2.59% Treasury 1.99% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVBIX 11.80% 3.87% 6.70% 6.80% 5/1/91 Blended index(1) — 11.31% 3.81% 6.62% 8.13%(2) — S&P 500 Index — 16.00% 1.66% 7.10% 8.57%(2) — Barclays U.S. Aggregate Bond Index — 4.21% 5.95% 5.18% 6.73%(2) — (1) The blended index combines monthly returns of two widely known indices in proportion to the asset mix of the fund. The S&P 500 Index represents 60% of the index and the remaining 40% is represented by the Barclays U.S. Aggregate Bond Index. Since 4/30/91, the date nearest the Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 Total Annual Fund Operating Expenses Class I0.91% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Equity Portfolio Managers: Bill Martin and Claudia Musat Fixed-Income Portfolio Managers: Dave MacEwen, Bob Gahagan, and Brian Howell Performance Summary VP Balanced returned 11.80% in 2012, compared with the 11.31% return of the fund’s benchmark, a blended index consisting of 60% S&P 500 Index and 40% Barclays U.S. Aggregate Bond Index. The positive returns for both the fund and its benchmark in 2012 reflected the robust advance in the U.S. stock market as well as more modest gains for U.S. bonds. VP Balanced outpaced its benchmark for the year thanks to strong results from both its equity and fixed income components. The equity portion of the fund outperformed the S&P 500 Index, and the fixed-income portion of the portfolio outperformed the Barclays U.S. Aggregate Bond Index. Stock Component Outperformed The stock portion of VP Balanced posted a positive return in 2012 that exceeded the 16.00% return of the S&P 500. Stock selection was the key factor behind this outperformance, although allocation decisions also made a positive impact during the year. Relative outperformance was led by the materials and energy sectors, both of which benefited from strong stock picks. Holdings in the chemicals industry generated the lion’s share of the outperformance in the materials sector. The top relative performance contributor within that industry, LyondellBasell Industries, was also a top-10 contributor of the entire equity portion of the portfolio as shares of the company rallied sharply during the second half of the year. We added to the already-overweight position early in the fourth quarter, and remain modestly overweight the sector as well as the stock. Although the energy sector was among the weakest index performers during the year, the portfolio’s stock choices within the sector boosted overall equity-portion returns. Holdings in oil, gas and consumables as well as energy equipment and services benefited the portfolio. An underweight to the latter also boosted results as the industry fared poorly during the year. Unlike the sector as a whole, several oil producers and refiners saw strong performance, including Marathon Petroleum, whose stock price nearly doubled during the full year, climbing on increasing crude oil refinery input prices. The portfolio’s overweight to the company contributed to both relative and absolute returns. On the downside, stock selection combined with smaller-than-index exposure to the top-performing financials sector negatively impacted results. The most significant relative detractors during the year were diversified financial services names, a number of which saw strong performance, but were under-represented in the portfolio. Bank of America was the single largest relative detractor from results. Although the portfolio maintained a position in the stock, our exposure was less than that of the benchmark. This underweight hurt relative results during a period when Bank of America shares saw triple-digit gains. 5 Allocation decisions and holdings in telecommunication services also detracted from performance. Minimal exposure to wireless communication services companies, many of which appreciated significantly during the year, was detrimental to relative returns. Likewise, maintaining a small overweight to diversified communication services, whose return was lower than that of the S&P 500, also weighed on results. Bond Portion Led Benchmark The fixed-income component of VP Balanced generated a solid return in 2012, outperforming the 4.21% return of the Barclays U.S. Aggregate Bond Index. Sector allocation decisions were beneficial to the fund’s fixed-income performance. Within investment-grade bonds, we maintained an underweight position in Treasuries in favor of credit-sensitive (non-Treasury) sectors during the course of the year. This included modest overweights in corporate credit and mortgage backed securities (MBS). These higher-yielding securities benefited from strong investor demand in a low interest rate environment. Security selection was the leading contributor to the bond portion’s outperformance during the year, particularly in corporate bonds and MBS. Among MBS, exposure to higher-yielding commercial MBS and collateralized mortgage obliga­tions added value as these securities benefited from growing demand for yield. Within the investment-grade corporate bond sector, security selection also aided relative results. In particular, lower-quality securities within the investment-grade universe helped generate strong relative performance. A small non-benchmark position in high-yield corporate bonds was also particularly beneficial as the sector was the top-performer within the bond market during 2012. Within the Treasury allocation, we maintained a small overweight position in Treasury inflation-protected securities (TIPS), which outperformed nominal Treasuries and the broad investment-grade bond benchmark for the year. We believe the unprecedented monetary stimulus coursing through the economy is likely to lead to higher inflation down the road. Detractors from results included the portfolio’s slight yield-curve-flattening bias and exposure to non-U.S. bonds. With yields on 10-year Treasuries increasing at a greater pace than two-year Treasury yields, the yield curve actually steepened a bit toward the end of the year. Exposure to non-U.S. bonds, particularly United Kingdom (U.K.) government bonds, also had a slight negative impact during the year. Nevertheless, we believe U.K. sovereign debt continues to represent good value compared with eurozone sovereign debt. Outlook As we move into 2013, the most important factor that is likely to impact the stock and bond markets in the near term is uncertainty—about the global economic outlook, the U.S. debt ceiling and sequester situations, the grindingly slow U.S. job market recovery, the ongoing impact of fiscal austerity measures in Europe, and the pace of growth in emerging economies. Consequently, we expect to see continued financial market volatility in the coming year. We believe that our disciplined investment processes, for both the equity and fixed-income components of the portfolio, are well-suited to periods of elevated risk and uncertainty. 6 Fund Characteristics DECEMBER 31, 2012 Top Ten Stock Holdings % of net assets Apple, Inc. 2.4% Exxon Mobil Corp. 2.2% AT&T, Inc. 1.4% Pfizer, Inc. 1.4% Microsoft Corp. 1.3% Oracle Corp. 1.1% Johnson & Johnson 1.1% International Business Machines Corp. 1.0% Cisco Systems, Inc. 1.0% Comcast Corp., Class A 1.0% Top Five Stock Industries % of net assets Oil, Gas and Consumable Fuels 5.2% Pharmaceuticals 4.2% Computers and Peripherals 3.9% Insurance 3.8% Software 3.6% Key Fixed-Income Portfolio Statistics Weighted Average Life 6.8 years Average Duration (effective) 5.0 years Types of Investments in Portfolio % of net assets Common Stocks 59.5% U.S. Government Agency Mortgage-Backed Securities 11.9% U.S. Treasury Securities 11.6% Corporate Bonds 10.7% Commercial Mortgage-Backed Securities 1.8% Collateralized Mortgage Obligations 1.2% Sovereign Governments and Agencies 0.7% Municipal Securities 0.6% U.S. Government Agency Securities 0.3% Temporary Cash Investments 1.8% Other Assets and Liabilities (0.1)% 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I 0.90% Hypothetical Class I 0.90% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2012 Shares/ Principal Amount Value Common Stocks — 59.5% AEROSPACE AND DEFENSE — 2.9% Boeing Co. (The) General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Alaska Air Group, Inc.(1) Delta Air Lines, Inc.(1) Spirit Airlines, Inc.(1) AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) BEVERAGES — 0.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.0% Amgen, Inc. United Therapeutics Corp.(1) CAPITAL MARKETS — 0.7% Federated Investors, Inc. Class B Goldman Sachs Group, Inc. (The) SEI Investments Co. CHEMICALS — 3.0% Agrium, Inc. CF Industries Holdings, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Methanex Corp. Monsanto Co. NewMarket Corp. Sherwin-Williams Co. (The) Valspar Corp. COMMERCIAL BANKS — 1.0% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES† Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.2% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.9% Apple, Inc. EMC Corp.(1) Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 1.1% American Express Co. Cash America International, Inc. CONTAINERS AND PACKAGING — 0.2% Owens-Illinois, Inc.(1) DIVERSIFIED CONSUMER SERVICES — 0.2% Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp. Interactive Brokers Group, Inc., Class A JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 2.2% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.1% Portland General Electric Co. 9 Shares/ Principal Amount Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.3% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 2.0% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.9% Campbell Soup Co. Dean Foods Co.(1) Smithfield Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.2% Abbott Laboratories Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 0.7% McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.1% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. HOUSEHOLD DURABLES — 1.1% Garmin Ltd. Harman International Industries, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.8% Energizer Holdings, Inc. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Danaher Corp. General Electric Co. INSURANCE — 3.8% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American International Group, Inc.(1) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Loews Corp. MetLife, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.3% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 0.5% Google, Inc., Class A(1) IT SERVICES — 1.4% Accenture plc, Class A International Business Machines Corp. SAIC, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 1.0% Crane Co. Ingersoll-Rand plc Parker-Hannifin Corp. MEDIA — 1.9% Comcast Corp., Class A DISH Network Corp., Class A Regal Entertainment Group Class A Scholastic Corp. Thomson Reuters Corp. Time Warner Cable, Inc. 10 Shares/ Principal Amount Value METALS AND MINING — 0.3% Coeur d’Alene Mines Corp.(1) MULTI-UTILITIES — 0.4% Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.2% Dillard’s, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 5.2% Chevron Corp. Delek US Holdings, Inc. Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Petroleum Corp. Phillips 66 Suncor Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS† Buckeye Technologies, Inc. PERSONAL PRODUCTS — 0.3% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 4.2% Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.6% Dun & Bradstreet Corp. Equifax, Inc. ROAD AND RAIL — 0.6% AMERCO, Inc. 68 Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.2% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.6% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 2.8% American Eagle Outfitters, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O’Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Hanesbrands, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.1% Ocwen Financial Corp.(1) TOBACCO — 0.5% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $59,166,373) U.S. Government Agency Mortgage-Backed Securities(2) — 11.9% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.6% FHLMC, VRN, 2.58%, 1/15/13 FHLMC, VRN, 2.90%, 1/15/13 FHLMC, VRN, 3.27%, 1/15/13 FHLMC, VRN, 4.05%, 1/15/13 FHLMC, VRN, 6.16%, 1/15/13 FNMA, VRN, 2.73%, 1/25/13 FNMA, VRN, 3.35%, 1/25/13 FNMA, VRN, 3.35%, 1/25/13 FNMA, VRN, 3.87%, 1/25/13 FNMA, VRN, 3.91%, 1/25/13 FNMA, VRN, 3.96%, 1/25/13 11 Shares/ Principal Amount Value FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.3% FHLMC, 7.00%, 11/1/13 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 6.50%, 6/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 4/1/13 FNMA, 6.00%, 4/1/13 FNMA, 6.00%, 5/1/13 44 44 FNMA, 6.50%, 6/1/13 FNMA, 6.00%, 7/1/13 47 48 FNMA, 6.00%, 1/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 6.50%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $13,373,162) U.S. Treasury Securities — 11.6% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 12 Shares/ Principal Amount Value U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Notes, 0.75%, 9/15/13 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.75%, 12/31/17 U.S. Treasury Notes, 2.75%, 2/28/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 1.00%, 11/30/19 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 U.S. Treasury Notes, 1.625%, 11/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $13,428,431) Corporate Bonds — 10.7% AEROSPACE AND DEFENSE — 0.2% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(3) American Honda Finance Corp., 1.50%, 9/11/17(3) Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3) BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 Dr Pepper Snapple Group, Inc., 3.20%, 11/15/21 PepsiCo, Inc., 4.875%, 11/1/40 PepsiCo, Inc., 3.60%, 8/13/42 SABMiller Holdings, Inc., 2.45%, 1/15/17(3) SABMiller Holdings, Inc., 3.75%, 1/15/22(3) BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 3.625%, 5/15/22 Amgen, Inc., 6.40%, 2/1/39 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 13 Shares/ Principal Amount Value CAPITAL MARKETS — 0.2% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% Ashland, Inc., 4.75%, 8/15/22(3) CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 1.00%, 11/6/15 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13 HSBC Bank plc, 3.50%, 6/28/15(3) Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14 Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 5.50%, 9/15/19 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS† Hewlett-Packard Co., 2.60%, 9/15/17 CONSTRUCTION MATERIALS† Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.2% American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16 Ball Corp., 6.75%, 9/15/20 14 Shares/ Principal Amount Value DIVERSIFIED CONSUMER SERVICES† Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 DIVERSIFIED FINANCIAL SERVICES — 1.5% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18 Citigroup, Inc., 4.50%, 1/14/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 2.10%, 12/11/19 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 2.30%, 4/27/17 Goldman Sachs Group, Inc. (The), 3.30%, 5/3/15 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.25%, 10/15/20 JPMorgan Chase & Co., 4.625%, 5/10/21 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 Morgan Stanley, 4.875%, 11/1/22 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 5.55%, 8/15/41 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., 6.15%, 9/15/19 CenturyLink, Inc., 5.80%, 3/15/22 CenturyLink, Inc., Series P, 7.60%, 9/15/39 Deutsche Telekom International Finance BV, 2.25%, 3/6/17(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 7.35%, 4/1/39 Verizon Communications, Inc., 3.85%, 11/1/42 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Noble Holding International Ltd., 3.95%, 3/15/22 15 Shares/ Principal Amount Value Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 2.75%, 12/1/22 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Target Corp., 4.00%, 7/1/42 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Walgreen Co., 1.80%, 9/15/17 FOOD PRODUCTS — 0.2% General Mills, Inc., 3.15%, 12/15/21 Kellogg Co., 4.45%, 5/30/16 Kraft Foods, Inc., 6.125%, 8/23/18(3) Kraft Foods, Inc., 5.00%, 6/4/42(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14 Mondelez International, Inc., 6.125%, 2/1/18 Mondelez International, Inc., 6.50%, 2/9/40 GAS UTILITIES — 0.5% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 5.95%, 2/1/41 Enterprise Products Operating LLC, 4.45%, 2/15/43 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 Williams Partners LP, 3.35%, 8/15/22 HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 1.875%, 6/15/13 Covidien International Finance SA, 3.20%, 6/15/22 HEALTH CARE PROVIDERS AND SERVICES — 0.3% Aetna, Inc., 2.75%, 11/15/22 Express Scripts, Inc., 2.65%, 2/15/17(3) Express Scripts, Inc., 7.25%, 6/15/19 Mayo Clinic Rochester, 3.77%, 11/15/43 NYU Hospitals Center, 4.43%, 7/1/42 UnitedHealth Group, Inc., 3.95%, 10/15/42 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 3.30%, 1/15/23 WellPoint, Inc., 5.80%, 8/15/40 16 Shares/ Principal Amount Value HOTELS, RESTAURANTS AND LEISURE — 0.1% Darden Restaurants, Inc., 3.35%, 11/1/22 McDonald’s Corp., 5.35%, 3/1/18 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19 HOUSEHOLD PRODUCTS — 0.1% Clorox Co. (The), 3.05%, 9/15/22 Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(3) General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.5% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway, Inc., 3.00%, 5/15/22 Genworth Financial, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 ING U.S., Inc., 5.50%, 7/15/22(3) International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 6.50%, 5/1/42(3) Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.1% Thermo Fisher Scientific, Inc., 1.85%, 1/15/18 Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 1.0% CBS Corp., 4.85%, 7/1/42 CC Holdings GS V LLC, 3.85%, 4/15/23(3) Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 7.125%, 2/1/16 17 Shares/ Principal Amount Value DISH DBS Corp., 6.75%, 6/1/21 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 3.00%, 9/15/22(3) News America, Inc., 6.90%, 8/15/39 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 4.90%, 6/15/42 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.2% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.75%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Teck Resources Ltd., 5.375%, 10/1/15 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 MULTI-UTILITIES — 0.5% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 FirstEnergy Solutions Corp., 6.05%, 8/15/21 Florida Power Corp., 6.35%, 9/15/37 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Southern California Edison Co., 5.625%, 2/1/36 Southern Power Co., 5.15%, 9/15/41 18 Shares/ Principal Amount Value OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13 OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Co., 2.40%, 12/15/22 ConocoPhillips Holding Co., 6.95%, 4/15/29 Devon Energy Corp., 1.875%, 5/15/17 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Newfield Exploration Co., 5.625%, 7/1/24 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Phillips 66, 4.30%, 4/1/22(3) Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Suncor Energy, Inc., 6.10%, 6/1/18 Suncor Energy, Inc., 6.85%, 6/1/39 Talisman Energy, Inc., 7.75%, 6/1/19 PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3) International Paper Co., 4.75%, 2/15/22 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.2% AbbVie, Inc., 1.75%, 11/6/17(3) AbbVie, Inc., 4.40%, 11/6/42(3) Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Mylan, Inc., 3.125%, 1/15/23(3) Roche Holdings, Inc., 7.00%, 3/1/39(3) Sanofi, 4.00%, 3/29/21 Watson Pharmaceuticals, Inc., 4.625%, 10/1/42 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.85%, 2/1/23 BRE Properties, Inc., 3.375%, 1/15/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22(3) HCP, Inc., 3.75%, 2/1/16 HCP, Inc., 2.625%, 2/1/20 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 19 Shares/ Principal Amount Value Simon Property Group LP, 5.10%, 6/15/15 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 2.00%, 2/15/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21(3) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 CSX Corp., 4.25%, 6/1/21 CSX Corp., 4.75%, 5/30/42 Union Pacific Corp., 2.95%, 1/15/23 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT† Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Lowe’s Cos., Inc., 4.65%, 4/15/42 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 Ltd. Brands, Inc., 6.90%, 7/15/17 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $11,722,645) Commercial Mortgage-Backed Securities(2) — 1.8% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 1/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 1/1/13 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36(3) Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 1/1/13 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 1/1/13 GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 1/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 1/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 1/1/13 20 Shares/ Principal Amount Value GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 1/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(3) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.53%, 1/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 1/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 1/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 1/11/13 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,056,868) Collateralized Mortgage Obligations(2) — 1.2% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.0% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.32%, 1/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.83%, 1/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.63%, 1/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.00%, 1/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 21 Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.76%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.66%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.06%, 1/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,437,412) Sovereign Governments and Agencies — 0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 5.625%, 1/7/41 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Republic of Italy, 6.875%, 9/27/23 MEXICO — 0.3% United Mexican States, 5.625%, 1/15/17 United Mexican States, 5.95%, 3/19/19 United Mexican States, 5.125%, 1/15/20 United Mexican States, 6.05%, 1/11/40 United Mexican States, MTN, 4.75%, 3/8/44 PERU† Republic of Peru, 6.55%, 3/14/37 Republic of Peru, 5.625%, 11/18/50 POLAND† Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16 Korea Development Bank, 4.00%, 9/9/16 URUGUAY† Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $718,715) 22 Shares/ Principal Amount Value Municipal Securities — 0.6% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, 5.88%, 3/1/19 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 TOTAL MUNICIPAL SECURITIES (Cost $637,085) U.S. Government Agency Securities — 0.3% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $288,894) Temporary Cash Investments — 1.8% SSgA U.S. Government Money Market Fund(Cost $2,117,264) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $104,946,849) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% 23 Notes to Schedule of Investments BB-UBS Barclays Bank PLC - UBS Real Estate Securities, Inc. FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association GO General Obligation LB-UBS Lehman Brothers, Inc. - UBS AG MASTR Mortgage Asset Securitization Transactions, Inc. MTN Medium Term Note PHHMC PHH Mortgage Corporation SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $811,412, which represented 0.7% of total net assets. See Notes to Financial Statements. 24 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $104,946,849) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation See Notes to Financial Statements. 25 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $12,098) Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Swap agreement transactions ) Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Swap agreements ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 26 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 27 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end manage­ment investment company and is organized as a Maryland corporation. VP Balanced Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth and current income. The fund pursues its investment objective by investing approximately 60% of its assets in equity securities and the remainder in bonds and other fixed-income securities. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. 28 If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 29 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 0.90%. The effective annual management fee for the year ended December 31, 2012 was 0.90%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended December 31, 2012 totaled $98,429,786, of which $27,559,808 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 totaled $101,821,071, of which $23,313,196 represented U.S. Treasury and Government Agency obligations. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 30 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Sovereign Governments and Agencies — — Municipal Securities — — U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 6. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The fund participated in one credit risk derivative instrument to buy protection throughout part of the year and liquidated the position in August 2012. At period end, the fund did not have any derivative instruments disclosed on the Statement of Assets and Liabilities. For the year ended December 31, 2012, the effect of credit risk derivative instruments on the Statement of Operations was $(11,013) in net realized gain (loss) on swap agreement transactions and $(7,548) in change in net unrealized appreciation (depreciation) on swap agreements. 31 7. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Other book-to-tax adjustments ) Net tax appreciation (depreciation) Undistributed ordinary income Accumulated long-term gains The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 32 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 11.80% 0.90% 1.99% 84% — 5.33% 0.90% 1.91% 74% — 11.64% 0.91% 1.78% 75% — 15.48% 0.90% 2.11% 108% (20.33)% 0.90% 2.47% 157% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 33 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Balanced Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Balanced Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 34 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 35 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since 2007) Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 36 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 37 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. For corporate taxpayers, the fund hereby designates $1,624,176, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2012 as qualified for the corporate dividends received deduction. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773331302 ANNUAL REPORT DECEMBER 31, 2012 VP Growth Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 4 Fund Characteristics 6 Shareholder Fee Example 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 18 Report of Independent Registered Public Accounting Firm 19 Management 20 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date Class I AWRIX 13.66% 2.44% 5/2/11 Russell 1000 Growth Index — 15.26% 4.70%(1) — Class II AWREX 13.49% 2.29% 5/2/11 Since 4/30/11, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Growth of $10,000 Over Life of Class $10,000 investment made May 2, 2011 Total Annual Fund Operating Expenses Class I Class II 1.01% 1.16% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Portfolio Commentary Portfolio Managers: Greg Woodhams and Prescott LeGard Performance Summary VP Growth returned 13.66%* in the 12 months ended December 31, 2012. By comparison, the Russell 1000 Growth Index (the fund’s benchmark) returned 15.26%. In terms of VP Growth’s absolute returns, information technology (IT) shares contributed most. No sector detracted meaningfully in absolute terms. When looking at performance compared with that of the benchmark, stock selection made the IT sector the leading detractor. Stock choices meant health care shares contributed most to relative performance. IT Detracted Most Information technology stocks detracted most from performance relative to the Russell 1000 Growth Index. The sector was hit by worries about exposure to Europe and potential slowdown in the U.S. going forward. Stock selection made communications equipment and internet software and services firms the leading detractors. A notable detractor from these industries was communication equipment maker Cisco Systems, which actually gained market share and reported solid results early in the period, but the company lowered forward earnings guidance marginally after evaluating the macroeconomic environment here and abroad. A large detractor in the IT sector was semiconductor company Marvell Technology, which declined on concerns about its exposure to hard disk drives and Chinese handsets. Another leading detractor was business software firm Citrix Systems. While the company’s data center efficiency business did well, its virtual desktop business was weaker than expected. A number of VP Growth’s industrial holdings were also affected by investor uncertainty around corporate earnings growth and pricing power resulting from worries about a slowdown in the global economy. A leading detractor in this space was capital equipment manufacturer Terex. We eliminated the position when we saw signs of a poor pricing environment for the company’s products. Outside of these sectors, one of the largest individual detractors in the portfolio for the year was a position in integrated oil firm Occidental Petroleum. The company underperformed in part because their exploration play in California developed more slowly than expected. We reduced the position. Another notable detractor was a position in investment manager BlackRock, which suffered early in the year from market volatility and investor uncertainty about asset flows. Health Care Led Contributors In the health care sector, positioning among health care equipment and life sciences tools companies drove outperformance. One of the top contributors in the sector was Illumina. The maker of research and diagnostic tools received a buyout offer from Roche, valuing the company at a significant premium. In addition, it helped to hold a stake in pharmaceutical benefit manager Express Scripts, which acquired Medco Health Solutions during the period. Other key individual *All fund returns referenced in this commentary are for Class I shares. 4 contributors in the health care sector were biotechnology firms Gilead Sciences and Medivation, and medical equipment and supplies maker ResMed. Gilead made progress on its development of therapies for Hepatitis C, while Medivation saw positive late-stage clinical results and subsequent approval of a new prostate cancer drug. ResMed benefited from regulatory changes that are likely to drive increased demand for its products used in the treatment of sleep apnea. Telecommunication shares also contributed to performance due to stock selection and an overweight position among wireless telecommunication providers. A leading contributor for the fiscal year was cellular tower operator Crown Castle International. The company continues to benefit from a long-running trend by cellular network providers such as AT&T and Verizon to add capacity to their networks to handle increasing voice and data traffic. In the energy sector, positioning among energy equipment and services stocks helped most. Among consumer discretionary shares, the leading contributors tended to be companies with exposure to the home building and remodeling recovery evident during the year. Flooring manufacturer Mohawk Industries and homebuilder PulteGroup benefited from improvement in the housing sector, as did specialty retailer Lowe’s, which demonstrated improving profitability and same store sales figures. Current Positioning In our opinion, stock selection—rather than sector allocation or market timing via the use of cash—is the most efficient means of generating superior risk-adjusted returns. As a result of this approach, the portfolio’s sector and industry selection as well as capitalization range allocations are primarily a result of identifying what the managers believe to be superior individual securities. As of December 31, 2012 the consumer staples, telecommunication services, and energy sectors were the portfolio’s largest overweight positions relative to the benchmark. The most notable sector underweight positions were in consumer discretionary, industrial, and materials shares. Information technology shares were the portfolio’s single largest sector allocation on an absolute basis. 5 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Apple, Inc. 6.5% Philip Morris International, Inc. 2.4% International Business Machines Corp. 2.4% Oracle Corp. 2.3% Microsoft Corp. 2.3% Google, Inc., Class A 2.3% Wal-Mart Stores, Inc. 2.0% Coca-Cola Co. (The) 2.0% Amazon.com, Inc. 1.9% MasterCard, Inc., Class A 1.8% Top Five Industries % of net assets Computers and Peripherals 9.1% Software 6.7% Aerospace and Defense 5.4% Beverages 4.7% IT Services 4.2% Types of Investments in Portfolio % of net assets Common Stocks 98.7% Exchange-Traded Funds 0.7% Total Equity Exposure 99.4% Other Assets and Liabilities 0.6% 6 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I 1.00% Class II 1.15% Hypothetical Class I 1.00% Class II 1.15% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 7 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 98.7% AEROSPACE AND DEFENSE — 5.4% Boeing Co. (The) Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.0% United Parcel Service, Inc., Class B AIRLINES — 0.2% Alaska Air Group, Inc.(1) AUTOMOBILES — 0.6% Harley-Davidson, Inc. BEVERAGES — 4.7% Beam, Inc. Brown-Forman Corp., Class B 61 Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 2.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Gilead Sciences, Inc.(1) CHEMICALS — 2.5% Agrium, Inc. 99 Monsanto Co. W.R. Grace & Co.(1) 66 COMMERCIAL BANKS — 1.3% SunTrust Banks, Inc. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.2% Cisco Systems, Inc. Harris Corp. 93 Palo Alto Networks, Inc.(1) 93 QUALCOMM, Inc. Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 9.1% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) DISTRIBUTORS — 0.3% LKQ Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.2% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Avnet, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.6% Core Laboratories NV 40 Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.7% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.8% Annie’s, Inc.(1) 71 Hershey Co. (The) Kraft Foods Group, Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Abbott Laboratories CareFusion Corp.(1) Cooper Cos., Inc. (The) 49 Covidien plc DENTSPLY International, Inc. IDEXX Laboratories, Inc.(1) 27 ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.8% AmerisourceBergen Corp. Express Scripts Holding Co.(1) 8 Shares Value HOTELS, RESTAURANTS AND LEISURE — 2.6% Marriott International, Inc. Class A McDonald’s Corp. Starbucks Corp. HOUSEHOLD DURABLES — 1.1% Mohawk Industries, Inc.(1) PulteGroup, Inc.(1) HOUSEHOLD PRODUCTS — 0.9% Church & Dwight Co., Inc. Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.7% Danaher Corp. INSURANCE — 0.9% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.5% Amazon.com, Inc.(1) Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 3.9% eBay, Inc.(1) Google, Inc., Class A(1) 60 IT SERVICES — 4.2% International Business Machines Corp. MasterCard, Inc., Class A 66 LIFE SCIENCES TOOLS AND SERVICES — 0.4% Waters Corp.(1) 92 MACHINERY — 1.9% Deere & Co. Flowserve Corp. 33 Illinois Tool Works, Inc. Lincoln Electric Holdings, Inc. 98 MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.6% Coeur d’Alene Mines Corp.(1) Nucor Corp. MULTI-UTILITIES — 0.3% DTE Energy Co. 95 MULTILINE RETAIL — 0.5% Macy’s, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.0% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. 56 PERSONAL PRODUCTS — 0.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.1% Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.4% CBRE Group, Inc.(1) ROAD AND RAIL — 1.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% Intel Corp. Linear Technology Corp. Teradyne, Inc.(1) Xilinx, Inc. SOFTWARE — 6.7% Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) 71 Microsoft Corp. NetSuite, Inc.(1) 63 Oracle Corp. Salesforce.com, Inc.(1) 63 9 Shares Value ServiceNow, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 3.5% Chico’s FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe’s Cos., Inc. Urban Outfitters, Inc.(1) TOBACCO — 2.4% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.1% Crown Castle International Corp.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,687,946) Exchange-Traded Funds — 0.7% iShares Russell 1000 Growth Index Fund (Cost$13,071) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $1,701,017) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments (1)Non-income producing. See Notes to Financial Statements. 10 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $1,701,017) Cash Receivable for investments sold Receivable for capital shares sold Dividends receivable Liabilities Payable for investments purchased Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 11 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends Expenses: Management fees Distribution fees - Class II Directors’ fees and expenses 59 Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions ) Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets YEAR ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011(1) Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period May 2, 2011 (fund inception) through December 31, 2011. See Notes to Financial Statements. 13 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objective by investing primarily in stocks of larger-sized companies that management believes will increase in value over time. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. All classes of the fund commenced sale on May 2, 2011, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 14 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. 15 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. ACIM owns 57% of the outstanding shares of the fund. ACIM does not invest in the fund for the purpose of exercising management or control. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $1,735,937 and $930,117, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Period ended December 31, 2011(1) Shares Amount Shares Amount Class I/Shares Authorized Sold — — Issued in reinvestment of distributions Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) ) — — Net increase (decrease) May 2, 2011 (fund inception) through December 31, 2011. 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 16 7. Federal Tax Information The tax character of distributions paid during the year ended December 31, 2012 and period ended December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — May 2, 2011 (fund inception) through December 31, 2011. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Undistributed ordinary income — Accumulated short-term capital losses ) Accumulated long-term capital losses ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers may be carried forward for an unlimited period. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. 17 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I 13.66% 1.01% 0.73% 78% $521 $9.12 (8.41)% 1.00%(4) 0.64%(4) 66% $458 Class II $9.12 13.49% 1.16% 0.58% 78% $9.12 (8.50)% 1.15%(4) 0.49%(4) 66% $458 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. May 2, 2011 (fund inception) through December 31, 2011. Annualized. See Notes to Financial Statements. 18 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Growth Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, the related statement of operations for the year then ended, and the statement of changes in net assets and the financial highlights for the year ended December 31, 2012 and for the period from May 2, 2011 (fund inception) through December 31, 2011. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Growth Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for the year ended December 31, 2012 and for the period from May 2, 2011 (fund inception) through December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 19 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 20 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services)(2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 21 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investmentadvisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. For corporate taxpayers, the fund hereby designates $7,726, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2012 as qualified for the corporate dividends received deduction. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773421302 ANNUAL REPORT DECEMBER 31, 2012 VP Capital Appreciation Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 4 Fund Characteristics 6 Shareholder Fee Example 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 19 Report of Independent Registered Public Accounting Firm 20 Management 21 Additional Information 24 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVCIX 16.00% 0.99% 10.99% 8.03% 11/20/87 Russell Midcap Growth Index — 15.81% 3.23% 10.32% 10.77%(1) — Since 11/30/87, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 Total Annual Fund Operating Expenses Class I1.00% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholderwould pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Portfolio Commentary Portfolio Managers: David Hollond and Greg Walsh Performance Summary VP Capital Appreciation returned 16.00% for the 12 months ended December 31, 2012, outpacing the 15.81% return of the portfolio’s benchmark, the Russell Midcap Growth Index. As discussed in the Market Perspective on page 2, equity indices delivered solid returns for the year, although they experienced considerable volatility along the way. Markets grappled with weak economic data from China, European sovereign debt issues, and uncertainty about the U.S. presidential election and looming “fiscal cliff”. Price momentum and acceleration, two factors that the VP Capital Appreciation team looks for in portfolio holdings, were not rewarded consistently during the reporting period. Still, the portfolio delivered solid results and edged past its benchmark. Within the portfolio, stock decisions in the information technology, consumer staples, and health care sectors accounted for the bulk of outperformance versus the benchmark. Stock selection in the materials and industrials sectors partially trimmed those relative gains. Information Technology Drove Outperformance In the information technology sector, beneficial stock decisions in the software group included an overweight stake in cloud-based software provider NetSuite, whose share price gained as the company delivered earnings results that were in excess of analysts’ expectations. In the IT services group, Alliance Data Systems contributed. The store credit card and loyalty program marketer has achieved higher-than-expected earnings growth, in part due to accelerated spending within its private label card business and sharply lower credit losses. Elsewhere in the technology sector, the portfolio was rewarded for an underweight allocation to the semiconductor group, which declined in the benchmark. Consumer Staples, Health Care Contributed Outperformance in consumer staples was driven by positions in the food and staples retailing group, including an overweight stake in Whole Foods Market. The company continued to post solid results and see strong volume trends even in the face of weaker economic data, as a secular trend toward healthier diets and organic foods fueled demand. Elsewhere in the sector, the portfolio sidestepped the personal products industry group, an allocation decision that also helped relative results. The health care sector was a source of relative gains, attributable largely to stock decisions among health care providers. The top individual contributor in the portfolio by far was pharmacy benefit manager SXC Health Solutions, which acquired Catalyst Health Solutions during the reporting period. The portfolio held overweight positions in both companies, and they each posted strong returns. The merger provides the combined entity (renamed Catamaran Corp.) increased scale to go after larger potential clients. 4 Materials, Industrials Detracted Relative underperformance in the materials sector was primarily a function of benchmark names to which VP Capital Appreciation was underexposed. The two largest detractors were paint companies Sherwin-Williams, which the portfolio underweighted, and PPG Industries, which the portfolio did not own. Both companies outperformed as housing data for both new construction and renovations started to stabilize and improve. The industrials sector was a meaningful source of underperformance versus the benchmark. Commercial services overweight Clean Harbors detracted. The hazardous waste disposal company suffered from concerns about pricing pressure in their energy service business as natural gas prices fell. In the electrical equipment industry group, Polypore, which manufactures lithium-ion separators used in electric vehicles, was hurt over competitor concern. In the machinery industry, mining equipment manufacturer Joy Global was one of several overweight positions that trimmed relative performance. The mining equipment company underperformed along with lower metals prices and slowing economic growth. Outlook VP Capital Appreciation’s investment process focuses primarily on medium-sized and smaller companies with accelerating revenue and earnings growth rates and share price momentum. We believe that active investing in such companies will generate outperformance over time compared with the Russell Midcap Growth Index. The investment team is cautiously optimistic these trends will improve, based on current fundamentals and a long history of successfully utilizing these characteristics in the investment process. We continue to strive for smart risk-taking with regard to portfolio construction. 5 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Catamaran Corp. 2.9% Alliance Data Systems Corp. 2.9% Kansas City Southern 2.4% Whole Foods Market, Inc. 2.4% SBA Communications Corp., Class A 1.9% PetSmart, Inc. 1.9% FMC Corp. 1.7% Alexion Pharmaceuticals, Inc. 1.6% Costco Wholesale Corp. 1.6% Discover Financial Services 1.5% Top Five Industries % of net assets Specialty Retail 8.4% Chemicals 4.7% Biotechnology 4.7% Food and Staples Retailing 4.6% IT Services 4.4% Types of Investments in Portfolio % of net assets Domestic Common Stocks 90.2% Foreign Common Stocks* 7.3% Total Common Stocks 97.5% Temporary Cash Investments 2.5% Other Assets and Liabilities —** * Includes depositary shares, dual listed securities and foreign ordinary shares. ** Category is less than 0.05% of total net assets. 6 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I 1.00% Hypothetical Class I 1.00% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 7 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 97.5% AEROSPACE AND DEFENSE — 2.2% TransDigm Group, Inc. Triumph Group, Inc. AUTO COMPONENTS — 0.9% BorgWarner, Inc.(1) AUTOMOBILES — 1.4% Harley-Davidson, Inc. BEVERAGES — 0.5% Beam, Inc. Brown-Forman Corp., Class B BIOTECHNOLOGY — 4.7% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Medivation, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.8% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.9% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 4.7% Airgas, Inc. American Vanguard Corp. Cytec Industries, Inc. FMC Corp. Sherwin-Williams Co. (The) COMMERCIAL BANKS — 1.2% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 1.6% Cintas Corp. Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.6% Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 2.4% Apple, Inc. NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 2.2% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 0.4% Martin Marietta Materials, Inc. CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% tw telecom, inc., Class A(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.4% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 4.6% Costco Wholesale Corp. PriceSmart, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 2.1% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.8% Catamaran Corp.(1) Express Scripts Holding Co.(1) 8 Shares Value HEALTH CARE TECHNOLOGY — 0.8% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.3% Bally Technologies, Inc.(1) Panera Bread Co., Class A(1) HOUSEHOLD DURABLES — 0.8% Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 2.2% Blue Nile, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 3.3% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.4% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 3.3% Chart Industries, Inc.(1) Flowserve Corp. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 2.8% AMC Networks, Inc.(1) Discovery Communications, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. METALS AND MINING — 1.6% Carpenter Technology Corp. First Quantum Minerals Ltd. MULTILINE RETAIL — 0.8% Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.1% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC Peabody Energy Corp. PHARMACEUTICALS — 2.6% Perrigo Co. Watson Pharmaceuticals, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.6% CBRE Group, Inc.(1) ROAD AND RAIL — 3.4% Canadian Pacific Railway Ltd. Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.7% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 3.8% CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 8.4% Cabela’s, Inc.(1) DSW, Inc., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) O’Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.(1) 9 Shares Value TEXTILES, APPAREL AND LUXURY GOODS — 3.4% Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) TRADING COMPANIES AND DISTRIBUTORS — 1.1% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.9% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $261,230,210) Temporary Cash Investments — 2.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% – 0.875%, 2/28/17 – 8/31/17, valued at $4,843,645), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $4,747,031) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $2,423,557), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $2,373,520) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $806,501), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $791,171) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,943,463) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $270,173,673) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 1/31/13 EUR for USD UBS AG 1/31/13 EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $3,932,100) Notes to Schedule of Investments CAD Canadian Dollar EUR Euro USD United States Dollar † Category is less than 0.05% of total net assets. (1) Non-income producing. See Notes to Financial Statements. 10 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $270,173,673) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation See Notes to Financial Statements. 11 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $3,547) Interest Expenses: Management fees Directors’ fees and expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) ) ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net realized gains ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated net investment loss ) ) Transactions in Shares of the Fund Sold Issued in reinvestment of distributions — Redeemed ) ) Net increase (decrease) in shares of the fund ) See Notes to Financial Statements. 13 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Capital Appreciation Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing in stocks of medium-sized and smaller companies that management believes will increase in value over time. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 14 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 15 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00%. The effective annual management fee for the year ended December 31, 2012 was 1.00%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $259,550,243 and $266,950,743, respectively. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 16 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 6. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of December 31, 2012, is disclosed on the Statement of Assets and Liabilities as an asset of $2,629 in unrealized gain on forward foreign currency exchange contracts and a liability of $2,103 in unrealized loss on forward foreign currency exchange contracts. For the year ended December 31, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(35,422) in net realized gain (loss) on foreign currency transactions and $(31,620) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. The fund invests in common stocks of small companies. Because of this, it may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 17 8. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income — — Long-term capital gains — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies ) Net tax appreciation (depreciation) Undistributed ordinary income — Accumulated long-term gains Late-year ordinary loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and return of capital dividends received. Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 18 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 16.00% 1.00% (0.04)% 74% — — — (6.51)% 1.00% (0.39)% 98% — — — 31.29% 1.01% (0.35)% 117% $7.94 — 37.07% 1.00% (0.27)% 153% — $7.94 (46.18)% 1.00% (0.39)% 166% Notes to Financial Highlights Computed using average shares outstanding throughout the period. (2) Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 19 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Capital Appreciation Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Capital Appreciation Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 20 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC(real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 21 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 22 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 23 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates $19,671,679, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended December 31, 2012. The fund hereby designates $7,350, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended December 31, 2011. The fund utilized earnings and profits of $7,350 distributed to shareholders on redemption of shares as part of the dividends paid deduction. 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773361302 ANNUAL REPORT DECEMBER 31, 2012 VP Income & Growth Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 4 Fund Characteristics 6 Shareholder Fee Example 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 19 Report of Independent Registered Public Accounting Firm 21 Management 22 Additional Information 25 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite ­persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVGIX 14.74% 0.85% 6.44% 4.64% 10/30/97 S&P 500 Index — 16.00% 1.66% 7.10% 4.85%(1) — Class II AVPGX 14.46% 0.60% 6.18% 3.92% 5/1/02 Class III AIGTX 14.74% 0.85% 6.44% 5.24% 6/26/02 Since 10/31/97, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 Total Annual Fund Operating Expenses Class I Class II Class III 0.70% 0.95% 0.70% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Portfolio Commentary Portfolio Managers: Brian Garbe and Claudia Musat Performance Summary VP Income & Growth returned 14.74%* in 2012, compared with the 16.00% return of its benchmark, the S&P 500 Index. Despite solid results during a sometimes-turbulent market environment, the fund was unable to keep pace with the S&P 500 Index for the year. Toward year-end, the strong market performance was supported by a relatively robust earnings environment, with 65% of the companies in the S&P 500 surprising on the upside during the third quarter. Value indices outperformed growth for the first time in three years, although those stocks with above-average dividend yields were relative underperformers. Mid-cap holdings led their small- and large-cap peers. In the portfolio, holdings in the financials and consumer staples sectors accounted for the bulk of the underperformance, while stock selection in the energy and information technology sectors contributed to VP Income & Growth’s results relative to the index. Absolute Performance Driven by Technology Income & Growth’s absolute return for the 12 months was driven primarily by strong performance in the information technology sector, which generated double-digit gains. The leading contributors in the sector included Apple, Computer Sciences Corp., and AOL. The utilities and consumer staples sectors produced the lowest absolute results, as both sectors returned less than 4% during 2012. Notable individual detractors included utilities Entergy and Ameren, both of which declined during the year. Holdings that saw the largest absolute declines in consumer staples included grocery retailer SUPERVALU and food products giants Tyson Foods and Archer-Daniels-Midland. Financials and Consumer Staples Detracted The financials sector proved to be the largest detractor from VP Income & Growth’s performance relative to the S&P 500 Index in 2012. Holdings in the sector underperformed their counterparts in the index and the fund’s smaller-than-index exposure to financials, the best-performing sector within the index, also had a negative impact on relative returns. The most significant relative detractors during the year were diversified financial services companies, which were under-represented in the fund. The financials sector rode the wave of improving economic and credit trends, as well as supportive monetary policy by the Federal Reserve Bank, to see a number of names perform well during the year. Bank of America and Citigroup were among the largest relative detractors from results. Both appreciated significantly during the period, and not holding the benchmark weighting in the companies was detrimental to performance. This underweight hurt relative results during a period when both companies appreciated significantly. *All fund returns referenced in this commentary are for Class I shares. 4 Holdings in the consumer staples sector also weighed on the fund’s relative returns. The negative impact was especially pronounced among food products companies, where the fund maintained greater-than-index exposure in 2012. This overweight, particularly to Tyson Foods, negatively impacted results due to poor performance among most of the industry’s constituents. Food and staples retailers also saw negative results, led by grocery chain SUPERVALU, which was among the main absolute and relative detractors to performance in the fund. Energy and Technology Added Value VP Income & Growth’s holdings in the energy and information technology sectors added value relative to their counterparts in the S&P 500 Index in 2012. Although the energy sector was among the weaker index performers during the year, the fund’s stock choices within the sector boosted overall returns. Holdings in both the oil, gas and consumable fuels and energy equipment and services industries benefited performance. An underweight to the latter also boosted results as the industry fared poorly during the year. Unlike the sector as a whole, several oil producers and refiners saw strong performance, including Valero Energy and Marathon Petroleum. An overweight to the holdings contributed to both relative and absolute returns. Strong stock selection in information technology also boosted relative performance. Computers and peripherals holdings, many of which saw double-digit returns in 2012, were particularly beneficial. Most beneficial, however, was an underweight to Hewlett Packard, which fell 43% in 2012 as it continued to struggle amid ongoing growth concerns. Among other IT holdings, overweights to Computer Sciences Corp. and AOL, which gained 73% and 128% respectively for the year, added value. Outlook As we move into 2013, the most important factor that is likely to impact the stock market in the near term is uncertainty—about the global economic outlook, the U.S. debt ceiling and sequester situations, the grindingly slow U.S. job market recovery, the ongoing impact of fiscal austerity measures in Europe, and the pace of growth in emerging economies. Consequently, we expect to see continued financial market volatility in the coming year. We believe that our disciplined, systematic investment process is especially beneficial in periods of extreme market volatility, because we adhere to our objective investment approach regardless of the short-term swings and emotion sweeping the financial markets. It also allows us to take advantage of pricing inefficiencies that often result from volatile market conditions. We believe this approach will produce favorable returns for our shareholders over the long term. 5 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Exxon Mobil Corp. 4.0% Apple, Inc. 3.9% Chevron Corp. 2.6% Microsoft Corp. 2.4% AT&T, Inc. 2.3% Pfizer, Inc. 2.3% JPMorgan Chase & Co. 2.1% Johnson & Johnson 1.8% Verizon Communications, Inc. 1.8% Cisco Systems, Inc. 1.7% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 11.1% Pharmaceuticals 7.1% Computers and Peripherals 6.9% Insurance 6.4% Health Care Equipment and Supplies 4.7% Types of Investments in Portfolio % of net assets Common Stocks 99.0% Temporary Cash Investments 0.7% Other Assets and Liabilities 0.3% 6 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I 0.70% Class II 0.95% Class III 0.70% Hypothetical Class I 0.70% Class II 0.95% Class III 0.70% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 7 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 99.0% AEROSPACE AND DEFENSE — 4.1% Boeing Co. (The) General Dynamics Corp. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 0.6% United Parcel Service, Inc., Class B BEVERAGES — 0.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.3% Amgen, Inc. CAPITAL MARKETS — 0.4% Waddell & Reed Financial, Inc. CHEMICALS — 4.2% CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.6% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.1% Avery Dennison Corp. Pitney Bowes, Inc. COMMUNICATIONS EQUIPMENT — 2.2% Cisco Systems, Inc. Harris Corp. COMPUTERS AND PERIPHERALS — 6.9% Apple, Inc. Dell, Inc. Hewlett-Packard Co. Lexmark International, Inc., Class A Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.6% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.9% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 2.1% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 4.7% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.5% Portland General Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Molex, Inc. FOOD AND STAPLES RETAILING — 2.4% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.1% Campbell Soup Co. Kraft Foods Group, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.7% Abbott Laboratories Baxter International, Inc. Becton, Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 1.2% UnitedHealth Group, Inc. WellPoint, Inc. HOUSEHOLD DURABLES — 0.9% Garmin Ltd. Newell Rubbermaid, Inc. 8 Shares Value HOUSEHOLD PRODUCTS — 1.4% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.0% General Electric Co. INSURANCE — 6.4% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Marsh & McLennan Cos., Inc. Mercury General Corp. MetLife, Inc. Old Republic International Corp. Prudential Financial, Inc. Sun Life Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE AND SERVICES — 0.7% Google, Inc., Class A(1) IT SERVICES — 4.0% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. SAIC, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.8% Hasbro, Inc. MACHINERY — 1.0% Cummins, Inc. Parker-Hannifin Corp. MEDIA — 3.7% Comcast Corp., Class A Regal Entertainment Group Class A Thomson Reuters Corp. Time Warner Cable, Inc. MULTI-UTILITIES — 1.9% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.6% Macy’s, Inc. OIL, GAS AND CONSUMABLE FUELS — 11.1% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. PERSONAL PRODUCTS† Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.1% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.2% Hospitality Properties Trust ROAD AND RAIL† Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.4% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Marvell Technology Group Ltd. Texas Instruments, Inc. SOFTWARE — 4.4% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. 9 Shares Value SPECIALTY RETAIL — 4.6% American Eagle Outfitters, Inc. Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% New York Community Bancorp, Inc. TOBACCO — 3.5% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $190,174,351) Value Temporary Cash Investments — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% – 0.875%, 2/28/17 – 8/31/17, valued at $974,206), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $954,773) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $487,452), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $477,388) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $162,212), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $159,129) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,591,279) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $191,765,630) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. See Notes to Financial Statements. 10 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $191,765,630) Cash Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value Class III, $0.01 Par Value See Notes to Financial Statements. 11 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $17,490) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 13 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Income & Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. Income is a secondary objective. The fund pursues its objectives by investing primarily in equity securities of large capitalization, publicly-traded U.S. companies. The fund offers Class I, Class II, and Class III. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 14 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Redemption —The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 15 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.65% to 0.70% for Class I, Class II and Class III. The effective annual management fee for each class for the year ended December 31, 2012 was 0.70%. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $158,599,646 and $183,104,131, respectively. 16 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 17 7. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies ) Net tax appreciation (depreciation) Undistributed ordinary income Accumulated short-term capital losses ) Post-October capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Any unlimited losses will be required to be utilized prior to the losses which carry an expiration date. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(42,868,548) expire in 2017 and the remaining losses are unlimited. Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 18 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 14.74% 0.70% 2.08% 66% — 3.11% 0.70% 1.61% 54% — 14.15% 0.71% 1.48% 55% — 18.10% 0.70% 1.98% 46% (34.59)% 0.70% 1.86% 57% Class II — 14.46% 0.95% 1.83% 66% — 2.86% 0.95% 1.36% 54% — 13.86% 0.96% 1.23% 55% — 17.77% 0.95% 1.73% 46% (34.73)% 0.95% 1.61% 57% Class III — 14.74% 0.70% 2.08% 66% — 3.11% 0.70% 1.61% 54% — 14.15% 0.71% 1.48% 55% — 18.10% 0.70% 1.98% 46% (34.59)% 0.70% 1.86% 57% 19 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 20 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Income & Growth Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Income & Growth Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 21 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 22 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 23 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S.Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 24 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. For corporate taxpayers, the fund hereby designates $5,040,740, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2012 as qualified for the corporate dividends received deduction. 25 Notes 26 Notes 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773321302 ANNUAL REPORT DECEMBER 31, 2012 VP International Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 21 Report of Independent Registered Public Accounting Firm 23 Management 24 Additional Information 27 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Central Bank Action Drove Global Stocks Higher Despite a backdrop of weaker global economic growth and mounting sovereign debt problems in Europe and the United States, most global stock benchmarks advanced strongly for the 12-month period ended December 31, 2012. Investors generally overlooked the lackluster economic data, recession fears (which eventually turned to reality for Europe), and the instability of the eurozone’s banking system and currency. Instead, they focused on the optimism inspired by unprecedented central bank intervention. In particular, the European Central Bank (ECB) launched several programs to help the eurozone’s troubled banks shore up their balance sheets and finance ongoing operations. The ECB also agreed to purchase the sovereign debt of financially strapped member nations that conform to the ECB’s fiscal reform measures. Meanwhile, in response to sluggish economic growth and high unemployment, the U.S. Federal Reserve (the Fed) announced its third—and most aggressive—quantitative easing program to date. The Bank of Japan also took action with an asset purchase program, while the People’s Bank of China eased its reserve requirements for commercial lenders. Overall, emerging markets slightly outperformed developed non-U.S. markets for the period, as the emerging economies generally enjoyed higher absolute levels of growth, albeit slower growth than in previous periods. Strong stock market performance in Europe, where central bank stimulus was the greatest, primarily drove results in the developed markets. Valuations, Stock Selection Remain Key Factors Even though economic growth and corporate earnings in aggregate have been slowing, and sovereign debt issues have yet to be resolved, there are some positive factors at work for global equity investors. Stock valuations around the globe appear attractive relative to historical averages. Similarly, equity earnings yields are also compelling when measured against long-term averages and current bond yields. Most important, we believe through our rigorous, bottom-up stock selection process it is still possible to find individual companies growing earnings, either from a new product launch, market share gains, secular changes, or beneficial acquisitions. International Equity Total Returns For the 12 months ended December 31, 2012 (in U.S. dollars) MSCI EAFE Index 17.32% MSCI Europe Index 19.12% MSCI EAFE Growth Index 16.86% MSCI World Index 15.83% MSCI EAFE Value Index 17.69% MSCI Japan Index 8.18% MSCI Emerging Markets Index 18.22% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVIIX 21.16%(1) -2.28%(1) 7.86% 5.70% 5/1/94 MSCI EAFE Index — 17.32% -3.69% 8.21% 4.51%(2) — MSCI EAFE Growth Index — 16.86% -3.09% 7.77% 3.38%(2) — Class II ANVPX 21.01%(1) -2.41%(1) 7.71% 3.86% 8/15/01 Class III AIVPX 21.16%(1) -2.28%(1) 7.86% 5.27% 5/2/02 Class IV AVPLX 21.01%(1) -2.43%(1) — 6.10% 5/3/04 Returns would have been lower if a portion of the management fee had not been waived. Since 4/30/94, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 * Ending value would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Class I Class II Class III Class IV 1.43% 1.58% 1.43% 1.58% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary VP International advanced 21.16%* for the 12 months ended December 31, 2012, compared with its benchmark, the MSCI EAFE Index, which gained 17.32%. Developed non-U.S. stocks generally demonstrated robust performance during the 12-month period, even as weak growth and mounting sovereign debt problems weighed on many economies. Unprecedented central bank intervention, particularly the European Central Bank’s commitment to do “whatever it takes” to restore eurozone stability, helped drive stock market optimism. Overall, stock selection, particularly in the health care, materials, and information technology sectors, drove the portfolio’s outperformance relative to the benchmark. Our sector allocations, including an overweight position in the consumer discretionary sector and an underweight position in the utilities sector, also had an overall positive influence on the portfolio’s relative performance. Lagging sectors included financials, where an underweight hurt, and consumer staples, where an overweight position was a slight detractor. From a regional perspective, stock selection in Spain, Japan, and France contributed favorably to the portfolio’s relative performance. At the opposite end of the spectrum, positions in China, along with stock selection in Australia and an overweight position in Norway, detracted from relative performance. Plasma Company was a Top Contributor Health care sector performance received a lift from a position in Grifols, a Spain-based blood plasma processor, which was among the leading contributors to the portfolio’s relative performance. In addition to reporting strong results throughout the period and benefitting from an improvement in pricing for its blood plasma products, the company announced it was expanding its North American operations via the purchase of three plasma donation centers in the U.S. The stock also received a lift from the release of preliminary research findings that plasma-based drugs could help in the treatment of Alzheimer’s disease. In addition, a position in South Korea’s Samsung Electronics drove results in the information technology sector and was among the portfolio’s top contributors to performance. Stock in the electronics manufacturer advanced on market share gains in the competitive global smartphone market, with sales of the Galaxy SIII boosting results. A position in Italy’s Prada, a maker and retailer of luxury clothing, handbags, and accessories, lifted performance in the consumer discretionary sector and was among the portfolio’s top contributors for the year. Shares hit a record price late in the period, after the company reported better-than-expected third-quarter earnings. The company attributed much of this strong performance to Asian tourists, who drove demand in Europe. * All fund returns referenced in this commentary are for Class I shares. Returns would have been lower if a portion of the management fee had not been waived. 5 Wireless Company Led Detractors Among the portfolio’s leading performance detractors for the period was China Unicom, a wireless telecommunication services provider. Shares declined early in the period after China Telecom earned the right to sell Apple’s iPhones in China, stripping China Unicom of its exclusive deal. In addition, rising price competition hurt China Unicom’s stock price, while China Mobile, the largest operator, said it would accelerate the launch of its 4G service, compromising the growth of China Unicom. A position in Rakuten, a Japan-based electronic commerce and Internet company, also was a prominent detractor. The company reported disappointing results during the third quarter of 2012 due to higher costs stemming from the company’s rapid expansion overseas. Nevertheless, we believe underlying fundamentals support our thesis that e-commerce in Japan will continue to grow, despite the nation’s sluggish retail sales overall. We believe Rakuten remains well positioned in this industry. In addition, a position in Italy’s Saipem, an oil services contractor, was a leading detractor to portfolio performance. Saipem shares tumbled late in the period following the resignation of the company’s chief executive officer, which came amid a corruption investigation by Milan prosecutors into the company’s contracts in Algeria. Saipem denied any wrongdoing, but the market viewed the departure of the accomplished CEO as a negative factor. Outlook Although markets generally reacted favorably to central bank actions during the period, the ultimate impact is unclear without substantial political progress on fiscal issues. At period end, we believed austerity measures in Europe and slowing global economic growth were likely to weigh on stocks in the medium term. Accordingly, we favor investment opportunities we believe are less dependent on macro events and more reliant on secular changes where new technologies or company specific restructurings can drive earnings growth. We will continue to focus on finding companies located in developed countries around the world (excluding the United States) that we believe have sustainable growth characteristics and promising long-term outlooks. 6 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Roche Holding AG 2.3% Sanofi 2.2% Nestle SA 2.1% BHP Billiton Ltd. 1.9% Syngenta AG 1.9% Rio Tinto plc 1.8% Novo Nordisk A/S B Shares 1.8% Unilever plc 1.7% Samsung Electronics Co. Ltd. 1.7% Toyota Motor Corp. 1.7% Types of Investments in Portfolio % of net assets Foreign Common Stocks 99.1% Rights 0.1% Total Equity Exposure 99.2% Temporary Cash Investments 0.4% Other Assets and Liabilities 0.4% Investments by Country % of net assets United Kingdom 15.9% Japan 13.8% France 11.8% Switzerland 9.0% Germany 7.9% Australia 4.9% Italy 4.0% Sweden 3.4% Denmark 3.0% Spain 2.9% Norway 2.6% Belgium 2.2% Netherlands 2.1% Other Countries 15.7% Cash and Equivalents* 0.8% *Includes temporary cash investments and other assets and liabilities. 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 8 Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I (after waiver) 1.14% Class I (before waiver) 1.39% Class II (after waiver) 1.29% Class II (before waiver) $1,155.40(2) 1.54% Class III (after waiver) 1.14% Class III (before waiver) $1,155.20(2) 1.39% Class IV (after waiver) 1.29% Class IV (before waiver) $1,155.40(2) 1.54% Hypothetical Class I (after waiver) 1.14% Class I (before waiver) 1.39% Class II (after waiver) 1.29% Class II (before waiver) 1.54% Class III (after waiver) 1.14% Class III (before waiver) 1.39% Class IV (after waiver) 1.29% Class IV (before waiver) 1.54% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 9 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 99.1% AUSTRALIA — 4.9% BHP Billiton Ltd. Commonwealth Bank of Australia CSL Ltd. James Hardie Industries SE Treasury Wine Estates Ltd. AUSTRIA — 0.5% Erste Group Bank AG(1) BELGIUM — 2.2% Anheuser-Busch InBev NV Umicore SA BRAZIL — 0.5% BR Malls Participacoes SA CANADA — 1.5% Bank of Nova Scotia Canadian Pacific Railway Ltd. CHINA — 1.0% Baidu, Inc. ADR(1) Brilliance China Automotive Holdings Ltd.(1) China Communications Construction Co. Ltd. H Shares DENMARK — 3.0% Christian Hansen Holding A/S Coloplast A/S B Shares Novo Nordisk A/S B Shares FINLAND — 0.6% Kone Oyj FRANCE — 11.8% BNP Paribas SA Cie Generale d’Optique Essilor International SA Dassault Systemes SA European Aeronautic Defence and Space Co. NV Gemalto NV L’Oreal SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA SES SA Technip SA Zodiac Aerospace GERMANY — 7.9% adidas AG BASF SE Continental AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG Muenchener Rueckversicherungs AG SAP AG Volkswagen AG Preference Shares HONG KONG — 1.4% AIA Group Ltd. Link Real Estate Investment Trust (The) Sands China Ltd. INDIA — 0.4% HDFC Bank Ltd. ADR INDONESIA — 0.8% PT Bank Mandiri (Persero) Tbk IRELAND — 0.6% Ryanair Holdings plc ADR ITALY — 4.0% ENI SpA Luxottica Group SpA Prada SpA Saipem SpA JAPAN — 13.8% Daikin Industries Ltd. Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Hitachi Ltd. Japan Tobacco, Inc. 10 Shares Value KDDI Corp. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. ORIX Corp. Rakuten, Inc.(1) Shin-Etsu Chemical Co. Ltd. Sysmex Corp. Toyota Motor Corp. Unicharm Corp. MEXICO — 0.3% Cemex SAB de CV ADR(1) NETHERLANDS — 2.1% ASML Holding NV Koninklijke Vopak NV NORWAY — 2.6% Petroleum Geo-Services ASA Statoil ASA Telenor ASA PERU — 0.5% Credicorp Ltd. PORTUGAL — 0.3% Jeronimo Martins SGPS SA RUSSIA — 1.5% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 0.7% DBS Group Holdings Ltd. SOUTH KOREA — 1.7% Samsung Electronics Co. Ltd. SPAIN — 2.8% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 3.4% Atlas Copco AB A Shares Electrolux AB Elekta AB B Shares SKF AB B Shares Svenska Cellulosa AB B Shares Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 9.0% Adecco SA Cie Financiere Richemont SA Nestle SA Roche Holding AG SGS SA Syngenta AG UBS AG Zurich Financial Services AG TAIWAN — 1.3% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 1.3% CP ALL PCL Kasikornbank PCL NVDR TURKEY — 0.8% Turkiye Garanti Bankasi AS UNITED KINGDOM — 15.9% Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc Experian plc HSBC Holdings plc (Hong Kong) Lloyds Banking Group plc(1) Petrofac Ltd. Rio Tinto plc Rolls-Royce Holdings plc Standard Chartered plc Telecity Group plc 11 Shares Value Unilever plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $188,832,208) Rights — 0.1% SPAIN — 0.1% Grifols SA(1) (Cost $73,677) Temporary Cash Investments — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $714,773), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13(Delivery value $700,516) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $357,642), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $350,258) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $119,015), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $116,753) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,167,518) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $190,073,403) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 20.3% Consumer Discretionary 14.7% Industrials 14.5% Consumer Staples 12.1% Materials 11.4% Health Care 10.1% Information Technology 8.7% Energy 6.0% Telecommunication Services 1.4% Cash and Equivalents* 0.8% *Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR American Depositary Receipt GDR Global Depositary Receipt NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company (1) Non-income producing. See Notes to Financial Statements. 12 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $190,073,403) Cash Foreign currency holdings, at value (cost of $180,788) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Other assets Liabilities Payable for capital shares redeemed Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value Class III, $0.01 Par Value Class IV, $0.01 Par Value See Notes to Financial Statements. 13 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $617,275) Interest Expenses: Management fees Distribution fees: Class II Class IV Directors’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $(6,381)) Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 14 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Class IV ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees 3 29 Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 15 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP International Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing primarily in equity securities of companies located in at least three developed countries (excluding the United States) that management believes will increase in value over time. The fund offers Class I, Class II, Class III and Class IV. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II and Class IV are charged a lower unified management fee because they have separate arrangements for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during 16 the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. 17 Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Redemption —The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for each class ranges from 1.00% to 1.50% for Class I and Class III and from 0.90% to 1.40% for Class II and Class IV. Effective August 1, 2012, the investment advisor voluntarily agreed to waive 0.30% of its management fee. The investment advisor expects the fee waiver to continue through July 31, 2013, and cannot terminate it without the approval of the Board of Directors. The total amount of the waiver for each class for the year ended December 31, 2012 was $234,121, $70,635, $998 and $1,775 for Class I, Class II, Class III and Class IV, respectively. The effective annual management fee before waiver for each class for the year ended December 31, 2012 was 1.41%, 1.31%, 1.41% and 1.31% for Class I, Class II, Class III and Class IV, respectively. The effective annual management fee after waiver for each class for the year ended December 31, 2012 was 1.28%, 1.18%, 1.28% and 1.18% for Class I, Class II, Class III, and Class IV, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan for Class II and a separate Master Distribution Plan for Class IV (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that Class II and Class IV will each pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of the classes including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plans during the year ended December 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $195,380,410 and $231,956,759, respectively. 18 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class IV/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 19 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks — Rights — — Temporary Cash Investments — — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 8. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies Net tax appreciation (depreciation) Undistributed ordinary income Accumulated short-term capital losses ) Post-October capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization to ordinary income for tax purposes of unrealized gains on investments in passive foreign investment companies. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 20 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I $7.43 — 21.16% 1.29% 1.42% 1.33% 1.20% 80% $8.56 — (12.04)% 1.43% 1.43% 0.92% 0.92% 93% $7.73 — 13.29% 1.41% 1.41% 0.80% 0.80% 111% $5.94 — 33.76% 1.37% 1.37% 1.30% 1.30% 126% (44.82)% 1.24% 1.24% 1.45% 1.45% 116% Class II $7.42 — 21.01% 1.44% 1.57% 1.18% 1.05% 80% $8.55 — (12.19)% 1.58% 1.58% 0.77% 0.77% 93% $7.72 — 13.14% 1.56% 1.56% 0.65% 0.65% 111% $5.93 — 33.63% 1.52% 1.52% 1.15% 1.15% 126% (44.90)% 1.39% 1.39% 1.30% 1.30% 116% 21 For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class III $7.43 — 21.16% 1.29% 1.42% 1.33% 1.20% 80% $8.56 — (12.04)% 1.43% 1.43% 0.92% 0.92% 93% $7.73 — 13.29% 1.41% 1.41% 0.80% 0.80% 111% $5.94 — 33.76% 1.37% 1.37% 1.30% 1.30% 126% (44.82)% 1.24% 1.24% 1.45% 1.45% 116% Class IV $7.42 — 21.01% 1.44% 1.57% 1.18% 1.05% 80% $8.55 — (12.19)% 1.58% 1.58% 0.77% 0.77% 93% $7.72 — 13.14% 1.56% 1.56% 0.65% 0.65% 111% $5.93 — 33.63% 1.52% 1.52% 1.15% 1.15% 126% (44.95)% 1.39% 1.39% 1.30% 1.30% 116% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 22 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP International Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP International Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 23 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 24 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 25 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 26 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. For corporate taxpayers, the fund hereby designates $904, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2012 as qualified for the corporate dividends received deduction. For the fiscal year ended December 31, 2012, the fund intends to pass through to shareholders $615,321, or up to the maximum amount allowable, as a foreign tax credit, which represents taxes paid on income derived from sources within foreign countries or possessions of the United States. During the fiscal year ended December 31, 2012, the fund earned $7,084,915 from income derived from foreign sources. Foreign source income and foreign tax expense per outstanding share on December 31, 2012 are $0.2498 and $0.0217, respectively. 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773351302 ANNUAL REPORT DECEMBER 31, 2012 VP Large Company Value Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 22 Report of Independent Registered Public Accounting Firm 23 Management 24 Additional Information 27 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date Class II AVVTX 16.37% -0.49% 3.46%(1) 10/29/04 Russell 1000 Value Index — 17.51% 0.59% 4.75% — S&P 500 Index — 16.00% 1.66% 5.07% — Class I AVVIX 16.40% -0.33% 2.79%(1) 12/1/04 (1) Returns would have been lower if a portion of the management fee had not been reimbursed and/or waived. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over Life of Class $10,000 investment made October 29, 2004 * From 10/29/04, Class II’s inception date. Not annualized. ** Ending value would have been lower if a portion of the management fee had not been reimbursed and/or waived. Total Annual Fund Operating Expenses Class I Class II 0.91% 1.06% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Portfolio Managers: Brendan Healy and Matt Titus Performance Summary VP Large Company Value returned 16.40%* for the 12 months ended December 31, 2012. By comparison, its benchmark, the Russell 1000 Value Index, returned 17.51%, while the broader market, as measured by the S&P 500 Index, returned 16.00%. The portfolio’s returns reflect operating expenses, while the indices’ returns do not. Stocks recorded strong gains in 2012, driven by the Federal Reserve’s (the Fed) extraordinary fiscal and monetary stimulus. Though the unemployment rate declined and the housing market showed signs of improvement, U.S. economic growth overall was lackluster. As a result, the Fed extended a number of its liquidity measures and launched a third round of quantitative easing (QE3). In December, the Fed identified its threshold levels for unemployment and inflation, indicating that it would continue holding short-term interest rates close to zero as long as unemployment remained above 6.5% and inflation was below 2.5%. In this environment, investors generally favored smaller and riskier companies. VP Large Company Value underperformed its benchmark, largely because of its bias toward mega-cap stocks. During the reporting period, VP Large Company Value received positive results in absolute terms from all ten of the sectors in which it was invested. Relative to the benchmark, the portfolio was hampered by investments in the information technology, energy, and consumer discretionary sectors. It benefited from its positions in the industrials and utilities sectors. Information Technology Detracted In information technology, which was among the weakest sectors in the benchmark, VP Large Company Value was hampered by an overweight in the semiconductor and semiconductor equipment industry. More specifically, the portfolio was overweight Marvell Technology and Intel Corp. Shares of both companies dropped on weaker-than-expected revenues. Marvell’s hard drive business has also been affected by slowing PC sales and the company has seen weak results in its mobile and wireless business. Intel provided guidance that offered a weak outlook for its core PC business. Within computers and peripherals, an overweight in Hewlett-Packard (HP) detracted from performance. HP has experienced a steady drop in revenues and is struggling to regain a competitive position in the consumer and enterprise markets. It also took a significant asset-impairment charge related to its acquisition of software firm, Autonomy Corp. At the end of the reporting period, VP Large Company Value no longer had a position in HP’s stock. Energy Slowed Performance In the energy sector, which posted the second-weakest results in the benchmark, the portfolio was hindered by its mix of large, integrated oil and gas companies. Many of these names declined as the global economy weakened, demand for oil fell, and fears increased about an oil supply cushion. Two of the portfolio’s top overweights – Exxon Mobil and Chevron Corp. – performed better than the energy sector as a whole, but the positions nevertheless underperformed in relative terms. We continue to favor these companies because they both have a track record of strong returns and continue to expand their oil and gas production capabilities. *All fund returns referenced in this commentary are for Class I shares. 5 On a positive note, the energy sector provided notable contributor Valero Energy. Shares of the oil refiner climbed on strong earnings and the announcement it would spin off its retail business. Consumer Discretionary Slowed Results Though an overweight in consumer discretionary – the strongest performing sector in the benchmark – contributed positively, security selection dampened results. In specialty retailing, an overweight in Staples detracted. The office supply retailer announced a sharp drop in earnings and lowered its full-year outlook. Its shares declined further on news of a restructuring plan, including a reduction in its North American retail footprint. Consumer discretionary was also the source of a top contributor. Comcast has experienced growth in the number of its broadband subscribers and stabilization in the number of its pay-TV subscribers. The cable and television network operator also increased its dividend and implemented a new stock repurchase program. Industrials Boosted Performance In the industrials sector, strong security selection added to results. VP Large Company Value held Ingersoll-Rand. The diversified industrial company has started to reduce costs, boosting its profit margins as the prolonged slump in residential and commercial construction continues to weigh on demand for its products. Ingersoll-Rand’s share price also appreciated on news that activist investor Nelson Peltz had taken a position in the stock. Underweight to Utilities Contributed The portfolio benefited from its underweight in utilities, which was the weakest-performing sector in the benchmark. In our opinion, many of these stocks are overvalued. Financials Added Value Financials stocks, which declined earlier in the reporting period on fears about European debt contagion, rallied as the crisis moderated. Investors were also heartened by news that many large U.S. banks had passed their stress test, implying they were well-capitalized and therefore better able to withstand an economic downturn. In this environment, VP Large Company Value benefited from effective security selection. A notable contributor was Citigroup, which outperformed as it reduced costs and continued to sell its portfolio of legacy assets. An investment in Allstate also enhanced performance. The insurance company reported higher profits on improved operating income and realized capital gains. Outlook We continue to be bottom-up investment managers, evaluating each company individually and building our portfolio one stock at a time. As of December 31, 2012, VP Large Company Value is broadly diversified, with ongoing overweight positions in the health care, energy, and consumer discretionary sectors. Our valuation work contributed to our smaller relative weightings in utilities, financials, and materials stocks. We are still finding greater value opportunities among mega-cap stocks and have maintained our bias toward these firms. 6 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Exxon Mobil Corp. 6.7% General Electric Co. 3.8% Pfizer, Inc. 3.4% Chevron Corp. 3.4% JPMorgan Chase & Co. 3.4% Wells Fargo & Co. 3.2% Procter & Gamble Co. (The) 2.8% Johnson & Johnson 2.7% Cisco Systems, Inc. 2.5% Merck & Co., Inc. 2.3% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 15.0% Pharmaceuticals 8.5% Insurance 8.0% Diversified Financial Services 6.5% Commercial Banks 6.3% Types of Investments in Portfolio % of net assets Common Stocks 98.3% Temporary Cash Investments 1.2% Other Assets and Liabilities 0.5% 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 8 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I (after waiver) 0.89% Class I (before waiver) $1,078.20(2) 0.91% Class II (after waiver) 1.04% Class II (before waiver) $1,077.40(2) 1.06% Hypothetical Class I (after waiver) 0.89% Class I (before waiver) 0.91% Class II (after waiver) 1.04% Class II (before waiver) 1.06% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 9 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 98.3% AEROSPACE AND DEFENSE — 1.3% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.4% Ford Motor Co. BEVERAGES — 0.4% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 4.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.3% KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.9% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 0.4% NetApp, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 6.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.2% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.2% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.5% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.9% Kraft Foods Group, Inc. Class A Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Abbott Laboratories(2) Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. 10 Shares Value HOTELS, RESTAURANTS AND LEISURE — 0.5% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. INSURANCE — 8.0% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.1% Fiserv, Inc.(1) MACHINERY — 1.6% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.4% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 2.5% Kohl’s Corp. Macy’s, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.0% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 8.5% AbbVie, Inc.(1)(2) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.7% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.0% Lowe’s Cos., Inc. Staples, Inc. TOBACCO — 0.5% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $8,178,545) Temporary Cash Investments — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% – 0.875%, 2/28/17 – 8/31/17, valued at $71,907), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13(Delivery value $70,473) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $35,979), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $35,236) 11 Value Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $11,973), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $11,745) TOTAL TEMPORARY CASH INVESTMENTS (Cost $117,454) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $8,295,999) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $181,076) Notes to Schedule of Investments ADR American Depositary Receipt EUR Euro USD United States Dollar (1) Non-income producing. (2) When-issued security. See Notes to Financial Statements. 12 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $8,295,999) Cash Foreign currency holdings, at value (cost of $1,069) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 13 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $1,236) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 14 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 15 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Large Company Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. Income is a secondary objective. The fund pursues its objectives by investing primarily in equity securities of larger companies that management believes to be undervalued at the time of purchase. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited 16 to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical 17 merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.70% to 0.90% for Class I and from 0.60% to 0.80% for Class II. Effective August 1, 2012, the investment advisor voluntarily agreed to waive 0.02% of its management fee. The investment advisor expects the fee waiver to continue through July 31, 2013, and cannot terminate it without the approval of the Board of Directors. The total amount of the waiver for each class for the year ended December 31, 2012 was $430 and $433 for Class I and Class II, respectively. The effective annual management fee before waiver for each class for the year ended December 31, 2012 was 0.90% and 0.80% for Class I and Class II, respectively. The effective annual management fee after waiver for each class for the year ended December 31, 2012 was 0.89% and 0.79% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 18 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $6,914,070 and $6,387,762, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 19 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of December 31, 2012, is disclosed on the Statement of Assets and Liabilities as a liability of $154 in unrealized loss on forward foreign currency exchange contracts. For the year ended December 31, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(6,617) in net realized gain (loss) on foreign currency transactions and $(650) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Undistributed ordinary income — Accumulated short-term capital losses ) Late-year ordinary loss deferral ) Post-October capital loss deferral ) 20 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 21 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I $9.26 — 16.40% 0.90% 0.91% 1.89% 1.88% 65% $9.31 — $9.26 1.12% 0.91% 0.91% 1.69% 1.69% 49% $8.52 — $9.31 10.97% 0.93% 0.93% 1.56% 1.56% 33% $7.58 — $8.52 20.04% 0.91% 0.91% 2.08% 2.08% 32% $7.58 (37.28)% 0.90% 0.90% 2.30% 2.30% 21% Class II $9.36 — 16.37% 1.05% 1.06% 1.74% 1.73% 65% $9.42 — $9.36 0.85% 1.06% 1.06% 1.54% 1.54% 49% $8.62 — $9.42 10.80% 1.08% 1.08% 1.41% 1.41% 33% $7.65 — $8.62 19.91% 1.06% 1.06% 1.93% 1.93% 32% $7.65 (37.42)% 1.05% 1.05% 2.15% 2.15% 21% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 22 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Large Company Value Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Large Company Value Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 23 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 24 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 25 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 26 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. For corporate taxpayers, the fund hereby designates $179,173, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2012 as qualified for the corporate dividends received deduction. 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773401302 ANNUAL REPORT DECEMBER 31, 2012 VP Mid Cap Value Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 20 Report of Independent Registered Public Accounting Firm 21 Management 22 Additional Information 25 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date Class II AVMTX 16.23% 6.08% 8.42% 10/29/04 Russell Midcap Value Index — 18.51% 3.79% 7.34% — Class I AVIPX 16.33% 6.25% 7.65% 12/1/04 The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Growth of $10,000 Over Life of Class $10,000 investment made October 29, 2004 *From 10/29/04, Class II’s inception date. Not annualized. Total Annual Fund Operating Expenses Class I Class II 1.01% 1.16% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Portfolio Commentary Portfolio Managers: Kevin Toney, Michael Liss, Phil Davidson, and Brian Woglom Portfolio manager Brian Woglom has joined the VP Mid Cap Value management team. Mr. Woglom previously served as an investment analyst for VP Mid Cap Value and has been a member of the VP Mid Cap Value team since 2005. Performance Summary VP Mid Cap Value returned 16.33%* for the 12 months ended December 31, 2012. By comparison, its benchmark, the Russell Midcap Value Index, returned 18.51%. The portfolio’s returns reflect operating expenses, while the index’s returns do not. Stocks recorded strong gains in 2012, driven by the Federal Reserve’s (the Fed) extraordinary fiscal and monetary stimulus. Though the unemployment rate declined and the housing market showed signs of improvement, U.S. economic growth overall was lackluster. As a result, the Fed extended a number of its liquidity measures and launched a third round of quantitative easing (QE3). In December, the Fed identified its threshold levels for unemployment and inflation, indicating that it would continue holding short-term interest rates close to zero as long as unemployment remained above 6.5% and inflation was below 2.5%. In this environment, investors generally favored riskier, lower-quality securities. During the reporting period, VP Mid Cap Value received positive results in absolute terms from nine of the ten sectors in which it was invested. Relative to the benchmark, the portfolio was hampered by its positions in the energy, consumer discretionary, and materials sectors. Positions in the industrials and information technology sectors contributed positively. Energy Weakened Results In energy, the only sector in which the portfolio declined on an absolute basis, VP Mid Cap Value was hampered by security selection. A top detractor was Ultra Petroleum, a natural gas exploration and production company. Its shares declined, largely because of supply and demand. New extraction techniques have produced a significant amount of natural gas supply, which put pressure on prices. An investment in Imperial Oil also slowed performance. Concerns about energy prices and Europe’s financial problems weighed on Imperial’s share price during the reporting period. In addition, VP Mid Cap Value was underweight U.S. oil refiners, which performed well as the price difference between Brent and West Texas Intermediate (WTI) crude widened. VP Mid Cap Value did not own Valero Energy, which appreciated more than 66% in the benchmark. Consumer Discretionary Detracted An underweighted position in the consumer discretionary sector, which posted the strongest results in the benchmark, dampened performance. More specifically, the portfolio was underweight household durables. Many of these stocks performed well as the housing market improved. *All fund returns referenced in this commentary are for Class I shares. 5 Materials Hampered Performance VP Mid Cap Value’s mix of materials stocks was a drag on results. In particular, the portfolio was hurt by its investment in gold producer Newmont Mining Corp. As risk appetite increased during the reporting period, investors traded out of sectors and industries they perceived as defensive and into riskier names. Newmont’s share price was also negatively impacted when the company provided lower-than-expected earnings guidance, citing the higher cost of finding gold and a decline in the amount of gold it expected to produce. Industrials Added to Results In industrials, an overweight position contributed positively to relative performance. The sector also provided two notable contributors. Shares of Thomas & Betts Corp., a maker of electrical components, appreciated on the news it would be acquired by Swiss engineering firm ABB Ltd. The deal, which closed in May, was valued at $3.9 billion. Oshkosh Corp., the specialty vehicle manufacturer, reported stronger-than-expected earnings and announced a plan to double its earnings per share by 2015. Activist investor Carl Icahn also took a position in the company. Information Technology Contributed The portfolio’s underweight in information technology, one of the weakest performing sectors in the benchmark, enhanced relative performance. Effective security selection also boosted results. Within computers and peripherals, VP Mid Cap Value owned SanDisk Corp. and Western Digital. SanDisk, a maker of flash drive memory chip products, outperformed as supply and demand fundamentals improved during the second half of the reporting period. Western Digital reported unexpectedly strong profits in its fourth fiscal quarter, benefiting from the acquisition of Hitachi’s hard drive operations. Outlook We continue to follow our disciplined, bottom-up process, selecting companies one at a time for the portfolio. As of December 31, 2012, we see opportunity in health care and industrials, reflected by the portfolio’s overweight positions in these sectors relative to the benchmark. Fundamental analysis and valuation work have led to smaller relative weightings in consumer discretionary, financials, information technology, and materials stocks. 6 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets iShares Russell Midcap Value Index Fund 3.5% Republic Services, Inc. 3.3% Northern Trust Corp. 2.7% Imperial Oil Ltd. 2.3% CareFusion Corp. 1.8% Great Plains Energy, Inc. 1.7% Applied Materials, Inc. 1.6% PG&E Corp. 1.5% Lowe’s Cos., Inc. 1.4% AGL Resources, Inc. 1.4% Top Five Industries % of net assets Insurance 9.6% Electric Utilities 7.5% Health Care Equipment and Supplies 7.5% Oil, Gas and Consumable Fuels 7.0% Commercial Banks 6.0% Types of Investments in Portfolio % of net assets Domestic Common Stocks 88.7% Foreign Common Stocks* 5.2% Exchange-Traded Funds 3.5% Total Equity Exposure 97.4% Temporary Cash Investments 2.4% Other Assets and Liabilities 0.2% *Includes depositary shares, dual listed securities and foreign ordinary shares. 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 - 12/31/12 Annualized Expense Ratio(1) Actual Class I 1.01% Class II 1.16% Hypothetical Class I 1.01% Class II 1.16% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 93.9% AEROSPACE AND DEFENSE — 2.8% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Rockwell Collins, Inc. AIRLINES — 0.8% Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.4% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS — 0.2% Minerals Technologies, Inc. COMMERCIAL BANKS — 6.0% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 5.8% ADT Corp. (The) Corrections Corp. of America Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 1.1% SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.3% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% CenturyLink, Inc. tw telecom, inc., Class A(1) ELECTRIC UTILITIES — 7.5% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.6% ABB Ltd. ADR Brady Corp., Class A Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.5% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 0.7% SYSCO Corp. FOOD PRODUCTS — 3.5% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. GAS UTILITIES — 1.6% AGL Resources, Inc. WGL Holdings, Inc. 9 Shares Value HEALTH CARE EQUIPMENT AND SUPPLIES — 7.5% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A HOUSEHOLD PRODUCTS — 1.0% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 0.9% Koninklijke Philips Electronics NV INSURANCE — 9.6% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.5% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.9% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 2.4% ITT Corp. Kaydon Corp. Woodward, Inc. METALS AND MINING — 1.5% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.8% PG&E Corp. Wisconsin Energy Corp. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.0% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Spectra Energy Partners LP PHARMACEUTICALS — 0.8% Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.0% American Tower Corp. HCP, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.8% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.9% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Microchip Technology, Inc. Teradyne, Inc.(1) 10 Shares Value SPECIALTY RETAIL — 1.4% Lowe’s Cos., Inc. THRIFTS AND MORTGAGE FINANCE — 1.9% Capitol Federal Financial, Inc. People’s United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.7% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $221,055,243) Exchange-Traded Funds — 3.5% iShares Russell Midcap Value Index Fund (Cost $8,766,486) Temporary Cash Investments — 2.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $3,412,049), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $3,343,990) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $1,707,246), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $1,671,998) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $568,130), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $557,332) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,300,119) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $236,121,848) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 1/31/13 CHF for USD Credit Suisse AG 1/31/13 ) EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $10,908,360) Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CHF Swiss Franc EUR Euro USD United States Dollar (1) Non-income producing. See Notes to Financial Statements. 11 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $236,121,848) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 12 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $23,086) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) From net realized gains: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 14 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Mid Cap Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. Income is a secondary objective. The fund pursues its objectives by investing in equity securities of medium size companies that management believes to be undervalued at the time of purchase. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited 15 to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. 16 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $206,772,071 and $180,977,159, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 17 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 18 The value of foreign currency risk derivative instruments as of December 31, 2012, is disclosed on the Statement of Assets and Liabilities as an asset of $12,212 in unrealized gain on forward foreign currency exchange contracts and a liability of $3,681 in unrealized loss on forward foreign currency exchange contracts. For the year ended December 31, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(247,714) in net realized gain (loss) on foreign currency transactions and $(17,818) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies ) Net tax appreciation (depreciation) Undistributed ordinary income Accumulated long-term gains Accumulated short-term capital losses ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. As a result of a shift in ownership of the fund, the utilization of current capital loss carryovers are limited. Any remaining accumulated gains after application of this limitation will be distributed to shareholders. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. 19 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I 16.33% 1.01% 2.06% 78% (0.69)% 1.01% 1.52% 98% — 19.25% 1.04% 1.90% 142% $9.78 — 29.94% 1.01% 1.91% 172% — $9.78 (24.35)% 1.01% 1.88% 222% Class II 16.23% 1.16% 1.91% 78% (0.84)% 1.16% 1.37% 98% — 18.98% 1.19% 1.75% 142% $9.77 — 29.80% 1.16% 1.76% 172% — $9.77 (24.51)% 1.16% 1.73% 222% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 20 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Mid Cap Value Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Mid Cap Value Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 21 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 22 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 23 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 24 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. For corporate taxpayers, the fund hereby designates $5,698,511, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2012 as qualified for the corporate dividends received deduction. The fund hereby designates $9,936,889, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended December 31, 2012. The fund hereby designates $2,110,373 as qualified short-term capital gain distributions for purposes of Internal Revenue Code Section 871. 25 Notes 26 Notes 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773411302 ANNUAL REPORT DECEMBER 31, 2012 VP VistaSM Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 21 Report of Independent Registered Public Accounting Firm 22 Management 23 Additional Information 26 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVSIX 15.61% -3.65% 8.43% 5.53% 10/5/01 Russell Midcap Growth Index — 15.81% 3.23% 10.32% 8.34%(1) — Class II APVTX 15.44% -3.80% — 4.89% 4/29/05 (1) Since 9/30/01, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 Total Annual Fund Operating Expenses Class I Class II 1.04% 1.19% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Portfolio Commentary Portfolio Managers: Brad Eixmann and Bryan Unterhalter Performance Summary VP Vista returned 15.61%* for the 12 months ended December 31, 2012. By comparison, the Russell Midcap Growth Index (the fund’s benchmark), returned 15.81%. In terms of VP Vista’s absolute returns during the fiscal year, the consumer discretionary and information technology sectors contributed most. Energy was the only major sector to post negative absolute results. Relative to the benchmark, stock selection made the industrial and materials sectors the leading detractors. Positioning among information technology (IT), telecommunication services, and consumer discretionary shares contributed most to relative performance. Stocks Positive But Volatile Equity markets in recent years have tended to trade in broad “risk on/risk off” moves as perceptions of macroeconomic and market conditions changed. These sorts of conditions typically result in higher correlations between individual securities—that is, stocks tend to go up and down together with comparatively little differentiation among them. That’s important because it makes it comparatively more difficult for active portfolio managers to outperform. However, despite the uncertain economic and market conditions, we have seen no shortage of attractive companies demonstrating accelerating earnings growth. Industrials, Materials Detracted Most In the industrials sector, a number of VP Vista’s holdings were affected by investor uncertainty around corporate earnings growth and pricing power resulting from worries about the health of the global economy. A detractor here was mining equipment manufacturer Joy Global, which suffered from declining metals prices and slower economic growth. In the electrical equipment industry group, Polypore, which manufactures lithium-ion separators used in electric vehicles, was hurt over competitor concern. In the materials sector, it hurt relative results to be underrepresented in a number of shares that did well during the fiscal year. Good examples were paint companies PPG Industries and Sherwin-Williams—two stocks to which VP Vista had less exposure than the benchmark—which outperformed as the housing sector improved. Among other leading individual detractors was information security software company Check Point Software Technologies. Check Point underperformed after announcing slower-than-expected license revenue growth, which the company attributed to a pause in orders ahead of a new operating system launch. *All fund returns referenced in this commentary are for Class I shares. 5 Contributions Broad Based Stock selection made information technology shares the leading contributors to relative performance. The IT services and semiconductor industries were important sources of strength. A key contributor in the sector was business software provider NetSuite, which reported better-than-expected results and did very well late in the fiscal year. Other significant contributors in the sector were stakes in IT services firms Alliance Data Systems and Teradata, and electronic equipment company Trimble Navigation. Looking at other positive contributors to relative results, stock selection and allocation decisions drove outperformance in the telecommunication services sector. A leading contributor in this space was cellular tower operator SBA Communications. The company continues to benefit from a long-running trend toward the build-out of data networks for mobile phones. A leading individual contributor in the portfolio for the fiscal year was pharmacy benefit manager SXC Health Solutions, which announced the acquisition of Catalyst Health Solutions in April 2012. The portfolio held positions in both SXC and Catalyst, and they each posted strong returns. The merger provides the combined entity, subsequently renamed Catamaran, with increased scale to target larger potential clients. A number of other key contributors resided in the consumer discretionary sector, including PetSmart and Ulta Salon Cosmetics & Fragrance. Pet products retailer PetSmart reported improvement in same store sales, margins, and other key business metrics, while the stock further benefited from an aggressive share buyback plan. Ulta enjoyed attractive store growth and same store sales comparisons, as well as seeing its business mix evolve toward higher margin products. Commitment to Process VP Vista’s investment process focuses on medium- and smaller-sized companies with accelerating growth rates and share price momentum. Within the process, in the current market environment, our team is placing increasing emphasis on the identification of companies benefiting from enduring secular—as opposed to cyclical—growth trends. Such trends are often the result of larger technological, social, or economic change that can last several years or more. Secular growers are particularly appealing investments because they offer more sustainable, enduring rates of earnings acceleration across the economic cycle. We believe that smart risk-taking and active investing in such companies will generate attractive absolute and relative investment performance over time. 6 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Alliance Data Systems Corp. 3.0% SBA Communications Corp., Class A 2.3% Catamaran Corp. 2.3% Whole Foods Market, Inc. 2.2% Kansas City Southern 2.0% PetSmart, Inc. 1.8% Alexion Pharmaceuticals, Inc. 1.7% Cabot Oil & Gas Corp. 1.6% Tractor Supply Co. 1.6% Trimble Navigation Ltd. 1.5% Top Five Industries % of net assets Specialty Retail 9.4% Chemicals 5.5% IT Services 4.8% Biotechnology 3.7% Textiles, Apparel and Luxury Goods 3.6% Types of Investments in Portfolio % of net assets Domestic Common Stocks 91.4% Foreign Common Stocks* 6.6% Total Common Stocks 98.0% Temporary Cash Investments 2.0% Other Assets and Liabilities —** * Includes depositary shares, dual listed securities and foreign ordinary shares. ** Category is less than 0.05% of total net assets. 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 - 12/31/12 Annualized Expense Ratio(1) Actual Class I 1.00% Class II 1.15% Hypothetical Class I 1.00% Class II 1.15% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 98.0% AEROSPACE AND DEFENSE — 1.9% B/E Aerospace, Inc.(1) TransDigm Group, Inc. AUTO COMPONENTS — 1.7% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 1.0% Beam, Inc. Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 3.7% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.9% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 2.0% Affiliated Managers Group, Inc.(1) KKR & Co. LP CHEMICALS — 5.5% Airgas, Inc. Celanese Corp. Cytec Industries, Inc. Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) COMMERCIAL SERVICES AND SUPPLIES — 1.2% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.5% Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.5% NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 2.4% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 1.0% Eagle Materials, Inc. Martin Marietta Materials, Inc. CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED FINANCIAL SERVICES — 0.5% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.6% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 0.5% AMETEK, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.5% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.9% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 2.3% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. GAS UTILITIES — 0.7% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.6% Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) IDEXX Laboratories, Inc.(1) Mettler-Toledo International, Inc.(1) 9 Shares Value HEALTH CARE PROVIDERS AND SERVICES — 3.0% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.0% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.5% Dunkin’ Brands Group, Inc. Panera Bread Co., Class A(1) Royal Caribbean Cruises Ltd. HOUSEHOLD DURABLES — 1.7% Lennar Corp., Class A Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.0% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 1.5% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.6% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.8% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 2.5% Chart Industries, Inc.(1) Joy Global, Inc. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 2.8% CBS Corp., Class B Discovery Communications, Inc. Class A(1) Liberty Global, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. METALS AND MINING — 0.6% Carpenter Technology Corp. MULTILINE RETAIL — 0.5% Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.0% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) Peabody Energy Corp. PHARMACEUTICALS — 2.5% Perrigo Co. Watson Pharmaceuticals, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.0% CBRE Group, Inc.(1) Realogy Holdings Corp.(1) ROAD AND RAIL — 3.6% Canadian Pacific Railway Ltd. Genesee & Wyoming, Inc. Class A(1) Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 3.4% Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 9.4% Cabela’s, Inc.(1) DSW, Inc., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A 10 Shares Value Lumber Liquidators Holdings, Inc.(1) O’Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 3.6% Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) VF Corp. TOBACCO — 0.5% Lorillard, Inc. TRADING COMPANIES AND DISTRIBUTORS — 1.9% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.3% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $23,038,038) Value Temporary Cash Investments — 2.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $367,522), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $360,191) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $183,893), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $180,096) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $61,195), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $60,032) TOTAL TEMPORARY CASH INVESTMENTS (Cost $600,315) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $23,638,353) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/13 EUR for USD UBS AG 1/31/13 ) GBP for USD Credit Suisse AG 1/31/13 ) ) (Value on Settlement Date $421,773) Notes to Schedule of Investments EUR Euro GBP British Pound USD United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. See Notes to Financial Statements. 11 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $23,638,353) Cash Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts 15 Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable 45 Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 12 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $539) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses 33 Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) ) ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated net investment loss ) ) See Notes to Financial Statements. 14 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Vista Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objective by investing primarily in stocks of medium-sized and smaller companies that management believes will increase in value over time. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may 15 cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Business Development Companies — The fund may invest in securities of closed-end investment companies that have elected to be treated as a business development company under the 1940 Act. A business development company operates similar to an exchange-traded fund and represents a portfolio of securities. The fund may purchase a business development company to gain exposure to the securities in the underlying portfolio. The risks of owning a business development company generally reflect the risks of owning the underlying securities. Business development companies have expenses that reduce their value. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 16 Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — The fund may invest in mutual funds, exchange-traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $22,662,339 and $26,141,602, respectively. 17 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Redeemed ) Class II/Shares Authorized Sold Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 18 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of December 31, 2012, is disclosed on the Statement of Assets and Liabilities as an asset of $15 in unrealized gain on forward foreign currency exchange contracts and a liability of $585 in unrealized loss on forward foreign currency exchange contracts. For the year ended December 31, 2012, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(20,889) in net realized gain (loss) on foreign currency transactions and $(6,579) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. The fund invests in common stocks of small companies. Because of this, it may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. There were no distributions paid by the fund during the years ended December 31, 2012 and December 31, 2011. 19 As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies Net tax appreciation (depreciation) Undistributed ordinary income — Accumulated short-term capital losses ) Late-year ordinary loss deferral ) Post-October capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain foreign currency exchange contracts. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 20 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Realized Gains Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I —(4) 2.35 2.35 — 15.61% 1.00% (0.02)% 74% (1.29) — (7.89)% 1.01% (0.52)% 107% 3.21 3.15 — 23.88% 1.02% (0.43)% 139% 2.48 2.42 — 22.47% 1.00% (0.48)% 196% (48.62)% 1.01% (0.50)% 203% Class II 2.34 2.31 — 15.44% 1.15% (0.17)% 74% (1.19) (1.30) — (8.02)% 1.16% (0.67)% 107% 3.17 3.09 — 23.57% 1.17% (0.58)% 139% 2.47 2.40 — 22.41% 1.15% (0.63)% 196% (48.71)% 1.16% (0.65)% 203% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. Per-share amount was less than $0.005. See Notes to Financial Statements. 21 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of VP Vista Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”) as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of VP Vista Fund of American Century Variable Portfolios, Inc., as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 12, 2013 22 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 23 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since 2007) Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 24 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Chief Operating Officer, ACC (September 2007 to November 2012). Also serves as Manager, ACS Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 25 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 26 Notes 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-773381302 ANNUAL REPORT DECEMBER 31, 2012 VP Value Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 23 Report of Independent Registered Public Accounting Firm 25 Management 26 Additional Information 29 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments Central Bank Actions Helped Drive Stocks Higher Stock market performance remained robust during the 12-month period ended December 31, 2012. Despite persistent concerns about weakening global economies and Europe’s ongoing financial crisis, investors largely focused on central bank stimulus measures, which fueled much of the period’s market optimism. The period began on an upbeat note, but a barrage of disappointing U.S. economic data released in the second calendar quarter of 2012, combined with ongoing problems in Europe, triggered recession fears and a short-term market selloff. In this environment, investors presumed the European Central Bank (ECB) and the U.S. Federal Reserve (the Fed) would step in with additional stimulus measures. These programs helped encourage investor optimism and keep stocks and other riskier assets in favor. Stock market sentiment shifted late in the year, though, as market anxiety leading up to and following the November elections quickly turned to worries surrounding the impact of the massive federal tax hikes and spending cuts scheduled for January 1, 2013, dubbed the “fiscal cliff.” Against this backdrop, stocks generally struggled before rallying on the final day of the year, when policymakers closed in on a fiscal cliff deal. Value stocks outperformed their growth stock counterparts across the capitalization spectrum. Much of this was due to strong one-year returns from the financials and telecommunication services sectors, where many value-oriented stocks reside. Stocks Vulnerable but Opportunities Exist Looking ahead, stock valuations remain attractive relative to historical averages, but corporate profit margins have started to decline from record highs. And although equities performed well in 2012, they did so despite economic and political uncertainty, reflecting, in part, pessimistic expectations about future growth. Therefore, equities now are somewhat more vulnerable on any of these fronts. Nevertheless, we believe it’s still possible to find individual companies growing earnings. These are companies benefiting from fundamental business trends as a result of a new product launch, market share gains, secular change, or beneficial acquisition. We believe our disciplined, bottom-up approach to stock selection will help us uncover such opportunities. U.S. Stock Index Returns For the 12 months ended December 31, 2012 Russell 1000 Index (Large-Cap) 16.42% Russell 2000 Index (Small-Cap) 16.35% Russell 1000 Growth Index 15.26% Russell 2000 Growth Index 14.59% Russell 1000 Value Index 17.51% Russell 2000 Value Index 18.05% Russell Midcap Index 17.28% Russell Midcap Growth Index 15.81% Russell Midcap Value Index 18.51% 2 Performance Total Returns as of December 31, 2012 Average Annuaal Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVPIX 14.58%(2) 2.87% 7.22% 7.69% 5/1/96 Russell 3000 Value Index — 17.55% 0.83% 7.54% 7.60%(1) — S&P 500 Index — 16.00% 1.66% 7.10% 6.72%(1) — Class II AVPVX 14.58%(2) 2.74% 7.06% 5.23% 8/14/01 Class III AVPTX 14.58%(2) 2.87% 7.22% 5.53% 5/6/02 Since 4/30/96, the date nearest Class I’s inception for which data are available. Returns would have been lower if a portion of the management fee had not been waived. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2002 *Ending value would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Class I Class II Class III 0.98% 1.13% 0.98% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Portfolio Managers: Michael Liss, Kevin Toney, and Phil Davidson Performance Summary VP Value returned 14.58%* for the 12 months ended December 31, 2012. By comparison, its benchmark, the Russell 3000 Value Index, returned 17.55%. The broader market, as measured by the S&P 500 Index, returned 16.00%. The portfolio’s returns reflect operating expenses, while the indices’ returns do not. Stocks recorded strong gains in 2012, driven by the Federal Reserve’s (the Fed) extraordinary fiscal and monetary stimulus. Though the unemployment rate declined and the housing market showed signs of improvement, U.S. economic growth overall was lackluster. As a result, the Fed extended a number of its liquidity measures and launched a third round of quantitative easing (QE3). In December, the Fed identified its threshold levels for unemployment and inflation, indicating that it would continue holding short-term interest rates close to zero as long as unemployment remained above 6.5% and inflation was below 2.5%. In this environment, investors generally favored riskier, lower-quality securities. During the reporting period, VP Value received positive results in absolute terms from nine of the ten sectors in which it was invested. However, the portfolio underperformed in relative terms, largely because of its focus on less risky, high-quality companies. It was hampered by investments in the energy, financials and consumer discretionary sectors. Positions in the utilities and consumer staples sectors contributed positively. Energy Dampened Results An overweight in energy, the second-weakest sector in the benchmark, was a drag on relative results. Security selection also slowed relative performance. A top detractor was Ultra Petroleum, a natural gas exploration and production company. Its shares declined, largely because of supply and demand. New extraction techniques have produced a significant amount of natural gas supply, and weak demand – especially during the mild 2011-2012 winter – put pressure on prices. VP Value was also hindered by its mix of large, integrated oil companies. Concerns about energy prices and Europe’s financial problems weighed on the share prices of Imperial Oil and Total during the reporting period. Financials Slowed Performance VP Value’s underweight in financials, the second strongest sector in the benchmark, dampened relative performance. The portfolio did not own Bank of America or Citigroup, which appreciated strongly. Bank of America has performed well as a result of its continued cost cutting, the improving housing market, and declining mortgage repurchase risk. Shares of Citigroup outperformed as the financial giant reduced costs and continued to sell its portfolio of legacy assets. In consumer finance, VP Value’s overweight in PNC Financial Services Group detracted. The regional lender reported lower-than-expected earnings on larger interest expenses. *All fund returns referenced in this commentary are for Class I shares.Returns would have been lower if a portion of the management fee had not been waived. 5 Consumer Discretionary Detracted An underweight position in the consumer discretionary sector, which recorded the strongest performance in the benchmark, hampered relative results. Security selection also slowed performance versus the benchmark. In specialty retailing, an overweight in Staples detracted. The office supply retailer announced a sharp drop in earnings and lowered its full-year outlook. Its shares declined further on news of a restructuring plan, including a reduction in its North American retail footprint. On the positive side, consumer discretionary provided two of the portfolio’s top contributors. Home improvement retailer Lowe’s Companies and appliance maker Whirlpool Corp both benefited from improvement in the U.S. housing market. Utilities Boosted Performance The portfolio’s underweight in utilities, the weakest sector in the benchmark, enhanced relative results. We have considered these stocks overvalued for some time. Consumer Staples Contributed VP Value’s mix of consumer staples stocks boosted relative performance. In particular, the portfolio benefited from our focus on high-quality names, particularly among food and household products stocks. Outlook We will continue to follow our disciplined, bottom-up process, selecting securities one at a time for the portfolio. As of December 31, 2012, we see opportunities in health care, industrials, and energy, reflected by our overweight positions in these sectors relative to the benchmark. Our fundamental analysis and valuation work is also directing us toward smaller weightings in financials, consumer discretionary, and materials stocks. 6 Fund Characteristics DECEMBER 31, 2012 Top Ten Holdings % of net assets Exxon Mobil Corp. 4.7% General Electric Co. 3.0% Pfizer, Inc. 3.0% Chevron Corp. 2.8% JPMorgan Chase & Co. 2.8% Johnson & Johnson 2.6% Procter & Gamble Co. (The) 2.6% Republic Services, Inc. 2.5% Northern Trust Corp. 2.3% AT&T, Inc. 2.2% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 15.8% Pharmaceuticals 8.3% Commercial Banks 6.9% Insurance 6.7% Health Care Equipment and Supplies 6.5% Types of Investments in Portfolio % of net assets Domestic Common Stocks 90.0% Foreign Common Stocks* 8.0% Total Common Stocks 98.0% Temporary Cash Investments 1.9% Other Assets and Liabilities 0.1% *Includes depositary shares, dual listed securities and foreign ordinary shares. 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 8 Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 – 12/31/12 Annualized Expense Ratio(1) Actual Class I (after waiver) 0.90% Class I (before waiver) $1,070.30(2) 0.98% Class II (after waiver) 1.05% Class II (before waiver) $1,069.40(2) 1.13% Class III (after waiver) 0.90% Class III (before waiver) $1,070.30(2) 0.98% Hypothetical Class I (after waiver) 0.90% Class I (before waiver) 0.98% Class II (after waiver) 1.05% Class II (before waiver) 1.13% Class III (after waiver) 0.90% Class III (before waiver) 0.98% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over theperiod, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 9 Schedule of Investments DECEMBER 31, 2012 Shares Value Common Stocks — 98.0% AEROSPACE AND DEFENSE — 1.7% Boeing Co. (The) General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. AIR FREIGHT AND LOGISTICS — 0.2% United Parcel Service, Inc., Class B AIRLINES — 1.4% Japan Airlines Co. Ltd.(1) Southwest Airlines Co. AUTOMOBILES — 1.7% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 5.2% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.9% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 4.8% ADT Corp. (The) Avery Dennison Corp. Corrections Corp. of America Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.8% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.6% Diebold, Inc. Hewlett-Packard Co. NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.0% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 2.8% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.6% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.5% ABB Ltd. ADR Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.0% Halliburton Co. Helmerich & Payne, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.2% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. 10 Shares Value FOOD PRODUCTS — 2.2% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 6.5% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.4% International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.2% Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.2% Clorox Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.1% General Electric Co. Koninklijke Philips Electronics NV Siemens AG INSURANCE — 6.7% ACE Ltd. Allstate Corp. (The) Berkshire Hathaway, Inc., Class A(1) 69 Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET SOFTWARE AND SERVICES — 0.2% Google, Inc., Class A(1) METALS AND MINING — 0.9% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.2% PG&E Corp. MULTILINE RETAIL — 0.7% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.8% Apache Corp. Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Imperial Oil Ltd. Occidental Petroleum Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Total S.A. Ultra Petroleum Corp.(1) PHARMACEUTICALS — 8.3% Eli Lilly & Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ROAD AND RAIL — 0.3% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. Microchip Technology, Inc. 11 Shares Value Teradyne, Inc.(1) Texas Instruments, Inc. SOFTWARE — 0.3% Oracle Corp. SPECIALTY RETAIL — 1.6% Lowe’s Cos., Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $646,384,221) Temporary Cash Investments — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S.Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $7,790,601), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $7,635,205) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $3,898,090), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $3,817,609) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,297,190), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $1,272,533) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $14,384,816) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $660,769,037) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse AG 1/31/13 ) (Value on Settlement Date $72,429) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 1/31/13 CHF for USD Credit Suisse AG 1/31/13 ) EUR for USD UBS AG 1/31/13 ) JPY for USD Credit Suisse AG 1/31/13 (Value on Settlement Date $46,391,676) Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CHF Swiss Franc EUR Euro JPY Japanese Yen USD United States Dollar Non-income producing. See Notes to Financial Statements. 12 Statement of Assets and Liabilities DECEMBER 31, 2012 Assets Investment securities, at value (cost of $660,769,037) Cash Foreign currency holdings, at value (cost of $127,449) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value $354,808,860 54,424,435 Class II, $0.01 Par Value $408,103,551 62,535,369 Class III, $0.01 Par Value See Notes to Financial Statements. 13 Statement of Operations YEAR ENDED DECEMBER 31, 2012 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $244,267) Interest Expenses: Management fees Distribution fees - Class II Directors’ fees and expenses Other expenses 43 Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 14 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2011 Increase (Decrease) in Net Assets December 31, 2012 December 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 15 Notes to Financial Statements DECEMBER 31, 2012 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Value Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. Income is a secondary objective. The fund pursues its objectives by investing in stocks of companies of all sizes that management believes to be undervalued at the time of purchase. The fund offers Class I, Class II and Class III. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. 16 If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover futures contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 17 Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Redemption —The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00% for Class I and Class III and from 0.80% to 0.90% for Class II. Effective August 1, 2012, the investment advisor voluntarily agreed to waive 0.09% of its management fee. The investment advisor expects the fee waiver to continue through July 31, 2013, and cannot terminate it without the approval of the Board of Directors. The total amount of the waiver for each class for the year ended December 31, 2012 was $134,894, $154,081 and $2,407 for Class I, Class II and Class III, respectively. The effective annual management fee before waiver for each class for the year ended December 31, 2012 was 0.97%, 0.87% and 0.97% for Class I, Class II and Class III, respectively. The effective annual management fee after waiver for each class for the year ended December 31, 2012 was 0.93%, 0.83% and 0.93% for Class I, Class II and Class III, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2012 are detailed in the Statement of Operations. 18 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2012 were $351,049,557 and $409,414,289, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2012 Year ended December 31, 2011 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 19 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased equity price risk derivative instruments during the first six months of the period. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 20 Value of Derivative Instruments as of December 31, 2012 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Effect of Derivative Instruments on the Statement of Operations for the Year Ended December 31, 2012 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2012 and December 31, 2011 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 21 As of December 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies ) Net tax appreciation (depreciation) Undistributed ordinary income Accumulated short-term capital losses ) Post-October capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 22 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I ) — ) % 47
